 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made effective as of
July 22, 2005, by and between Imageware Systems, Inc., a California corporation
(the “Company”), and the purchasers identified on the signature pages hereto
(each, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4.2 of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
certain securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:

 


ARTICLE I

DEFINITIONS

 


1.1                                 DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS
INDICATED:


 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 of the Securities
Act.  With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one-half of the voting rights or equity interests
in the Company; (ii) a replacement of more than one-half of the members of the
Company’s board of directors that is not approved by those individuals who are
members of the board of directors on the date hereof (or other directors
previously approved by such individuals); (iii) a merger or consolidation of the
Company or any significant Subsidiary or a sale of more than one-half of the
assets of the Company in one or a series of related transactions, unless
following such transaction or series of transactions, the holders of the
Company’s securities prior to the first such transaction continue to hold at
least two-thirds of the voting rights and equity interests in the surviving
entity or acquirer of such assets; (iv) a recapitalization, reorganization or
other transaction involving the Company or any

 

--------------------------------------------------------------------------------


 

significant Subsidiary that constitutes or results in a transfer of more than
one-half of the voting rights or equity interests in the Company;
(v) consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3 under
the Exchange Act with respect to the Company, or (vi) the execution by the
Company or its controlling shareholders of an agreement providing for or
reasonably likely to result in any of the foregoing events.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted on the
OTC Bulletin Board, the closing bid price per share of the Common Stock for such
date (or the nearest preceding date) so quoted; (c) if prices for the Common
Stock are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent closing bid price per share of
the Common Stock so reported; or (d) in all other cases, the fair market value
of a share of Common Stock as determined by an independent appraiser selected in
good faith by Purchasers holding a majority of the Securities.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

“Company Counsel” means Greenberg Traurig, LLP, counsel to the Company.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market.

 

“Effectiveness Period” means with respect to any Registrable Security, the
period beginning on the Effective Date and continuing until the earlier of
(A) the fifth year after the date the Registration Statement is declared
effective by the Commission and (B) the date when all Registrable Securities and
Underlying Shares have been sold.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means the issuance of (A) Common Stock  upon exercise or
conversion of any options or other securities described in
Schedule 3.1(f) (provided that such exercise or conversion occurs in accordance
with the terms thereof, without amendment or modification, and that the
applicable exercise or conversion price or ratio is described in such schedule)
or otherwise pursuant to any employee benefit plan described in
Schedule 3.1(f) or hereafter adopted by the Company and approved by its
shareholders, (B) securities in connection with any issuance of shares or grant
of options to employees, officers, directors or consultants of the Company
pursuant to a stock option plan or other incentive stock plan duly adopted by
the Company’s board of directors or in respect of the issuance of Common Stock
upon exercise of any such options, (C) securities in connection with a bona fide
strategic deal or other business combination transaction, the purpose of which
is not to raise cash, (D) securities issued in connection with a shareholder
rights plan adopted by the Board of Directors, or (E) securities to Gruber &
McBaine Capital Management LLC and its Affiliates pursuant to the terms of this
Agreement for up to $1,000,000 and prior to the 3rd Trading Day following the
Closing Date.

 

“Filing Date” means the 30th day following the Closing Date with respect to the
initial Registration Statement required to be filed hereunder, and, with respect
to any additional Registration Statements that may be required pursuant to
Section 6.1(f), the 15th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Person” means any individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Per Unit Purchase Price” means $2.58.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously

 

3

--------------------------------------------------------------------------------


 

omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchaser Counsel” has the meaning set forth in Section 6.2(a).

 

“Registrable Securities” means any Common Stock (excluding Underlying Shares)
issued or issuable pursuant to the Transaction Documents, together with any
common stock issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event (including any common stock
issued upon exercise of any derivative securities so issued or issuable),
occurring during the Effectiveness Period, with respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
under ARTICLE VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means (i) with respect to the initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date, or in the event the Registration Statement shall be reviewed by the
Commission, the 120th day following the Closing Date, and (ii) with respect to
any additional Registration Statements that may be required pursuant to
Section 6.1(f), the 60th day, or in the event the Registration Statement shall
be reviewed by the Commission, the 90th day,  following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, Warrants and the Underlying Shares.

 

“Shares” means the aggregate number of shares of Common Stock, which are being
issued and sold to the Purchasers at the Closing.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on

 

4

--------------------------------------------------------------------------------


 

the American Stock Exchange (or any successor thereto), or (c) if trading ceases
to occur on the American Stock Exchange (or any successor thereto), any Business
Day.

 

“Trading Market” means the American Stock Exchange or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Warrant, the Transfer Agent
Instructions and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit B, executed by the Company and delivered to and
acknowledged in writing by the Company’s transfer agent.

 

“Underlying Shares” means the shares of Common Stock issuable upon exercise of
the Warrant.

 

“Unit” means one Share and a Warrant to acquire 0.38 shares of Common Stock.

 

“Warrant” means, collectively, the Warrants issued and sold under this
Agreement, in the form of Exhibit A.

 


ARTICLE II

PURCHASE AND SALE

 


2.1                                 CLOSING.    SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE
AND SELL TO EACH PURCHASER, AND EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY,
PURCHASE FROM THE COMPANY, SUCH NUMBER OF UNITS INDICATED BELOW SUCH PURCHASER’S
NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT AT THE PER UNIT PURCHASE PRICE. 
THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF PROSKAUER ROSE LLP IMMEDIATELY
FOLLOWING THE EXECUTION HEREOF AND DELIVERY OF EACH ITEM SET FORTH IN
SECTION 2.2, OR AT SUCH OTHER LOCATION OR TIME AS THE PARTIES MAY AGREE.


 


2.2                                 CLOSING DELIVERIES.


 


(A)                                  AT THE CLOSING, THE COMPANY SHALL DELIVER
OR CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)                                     ONE OR MORE STOCK CERTIFICATES, FREE AND
CLEAR OF ALL RESTRICTIVE AND OTHER LEGENDS (EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 4.1(B) HEREOF), EVIDENCING SUCH NUMBER OF SHARES EQUAL TO THE NUMBER OF
UNITS INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS
AGREEMENT, REGISTERED IN THE NAME OF SUCH PURCHASER;

 

(II)                                  A WARRANT, REGISTERED IN THE NAME OF SUCH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH
NUMBER OF UNDERLYING SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT UNDER THE HEADING “WARRANT SHARES,” ON THE
TERMS SET FORTH THEREIN;

 

5

--------------------------------------------------------------------------------


 

(III)                               DULY EXECUTED TRANSFER AGENT INSTRUCTIONS,
IN THE FORM OF EXHIBIT B, ACKNOWLEDGED BY THE COMPANY’S TRANSFER AGENT; AND

 

(IV)                              A LEGAL OPINION OF COMPANY COUNSEL, IN THE
FORM OF EXHIBIT C, EXECUTED BY SUCH COUNSEL AND DELIVERED TO THE PURCHASERS.

 


(B)                                 AT THE CLOSING, EACH PURCHASER SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE COMPANY AN AMOUNT EQUAL TO THE PER UNIT PURCHASE
PRICE MULTIPLIED BY THE NUMBER OF UNITS INDICATED BELOW SUCH PURCHASER’S NAME ON
THE SIGNATURE PAGE OF THIS AGREEMENT, IN UNITED STATES DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED IN
WRITING TO SUCH PURCHASER BY THE COMPANY FOR SUCH PURPOSE.


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

 


3.1                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  EXCEPT AS SET FORTH IN THE SCHEDULES DELIVERED CONCURRENTLY HEREWITH,
THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH OF
THE PURCHASERS AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE:


 


(A)                                  SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR
INDIRECT SUBSIDIARIES OTHER THAN THOSE LISTED IN SCHEDULE 3.1(A).  EXCEPT AS
DISCLOSED IN SCHEDULE 3.1(A), THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF
THE CAPITAL STOCK OR COMPARABLE EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND
CLEAR OF ANY LIEN AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR
COMPARABLE EQUITY INTEREST OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY
PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


 


(B)                                 ORGANIZATION AND QUALIFICATION.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND
USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE
PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR
OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE
SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A
FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS
THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, (I) ADVERSELY
AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT,
(II) HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS,
ASSETS, PROSPECTS, BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY
AND THE SUBSIDIARIES, TAKEN AS A WHOLE ON A CONSOLIDATED BASIS, OR
(III) ADVERSELY IMPAIR THE COMPANY’S ABILITY TO PERFORM FULLY ON A TIMELY BASIS
ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION DOCUMENTS (ANY OF (I), (II) OR
(III), A “MATERIAL ADVERSE EFFECT”).


 


(C)                                  AUTHORIZATION; ENFORCEMENT.  THE COMPANY
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY EACH OF

 

6

--------------------------------------------------------------------------------


 


THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER
AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS
BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART
OF THE COMPANY AND NO FURTHER CONSENT OR ACTION IS REQUIRED BY THE COMPANY, ITS
BOARD OF DIRECTORS OR ITS SHAREHOLDERS.  EACH OF THE TRANSACTION DOCUMENTS HAS
BEEN (OR UPON DELIVERY WILL BE) DULY EXECUTED BY THE COMPANY AND IS, OR WHEN
DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE, THE VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS.


 


(D)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL
NOT (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY
SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT
(OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT,
CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY
DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION,
ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR
GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND
REGULATIONS OF ANY SELF-REGULATORY ORGANIZATION TO WHICH THE COMPANY OR ITS
SECURITIES ARE SUBJECT), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A
SUBSIDIARY IS BOUND OR AFFECTED.


 


(E)                                  ISSUANCE OF THE SECURITIES.  THE SECURITIES
(INCLUDING THE UNDERLYING SHARES) ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID
FOR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS AND SHALL NOT
BE SUBJECT TO PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF SHAREHOLDERS.  THE COMPANY
HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT.


 


(F)                                    CAPITALIZATION.  THE NUMBER OF SHARES AND
TYPE OF ALL AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER
SECURITIES OF THE COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SET
FORTH IN SCHEDULE 3.1(F).  ALL OUTSTANDING SHARES OF CAPITAL STOCK ARE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN ISSUED IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS.  EXCEPT AS DISCLOSED IN
SCHEDULE 3.1(F), THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO SHARES OF COMMON STOCK. THERE ARE NO ANTI-DILUTION OR PRICE
ADJUSTMENT PROVISIONS CONTAINED IN ANY SECURITY ISSUED BY THE COMPANY (OR IN ANY
AGREEMENT PROVIDING RIGHTS TO SECURITY HOLDERS) AND THE ISSUE AND SALE OF THE
SECURITIES (INCLUDING THE UNDERLYING SHARES) WILL NOT OBLIGATE THE COMPANY TO
ISSUE SHARES OF COMMON STOCK OR OTHER

 

7

--------------------------------------------------------------------------------


 


SECURITIES TO ANY PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT IN A
RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION,
EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.  TO THE KNOWLEDGE OF THE COMPANY,
EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 3.1(F), NO PERSON OR GROUP OF
RELATED PERSONS BENEFICIALLY OWNS (AS DETERMINED PURSUANT TO RULE 13D-3 UNDER
THE EXCHANGE ACT), OR HAS THE RIGHT TO ACQUIRE, BY AGREEMENT WITH OR BY
OBLIGATION BINDING UPON THE COMPANY, BENEFICIAL OWNERSHIP OF IN EXCESS OF 5% OF
THE OUTSTANDING COMMON STOCK, IGNORING FOR SUCH PURPOSES ANY LIMITATION ON THE
NUMBER OF SHARES OF COMMON STOCK THAT MAY BE OWNED AT ANY SINGLE TIME.


 


(G)                                 SEC REPORTS; FINANCIAL STATEMENTS.  THE
COMPANY HAS FILED ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT,
INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS (TOGETHER WITH ANY MATERIALS
FILED BY THE COMPANY UNDER THE EXCHANGE ACT, WHETHER OR NOT REQUIRED) BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THIS
AGREEMENT AND THE SCHEDULES TO THIS AGREEMENT, THE “DISCLOSURE MATERIALS”) ON A
TIMELY BASIS (EXCEPT ANY SUCH REPORT THAT IS REQUIRED SOLELY PURSUANT TO ITEMS
1.01, 1.02, 2.03, 2.04, 2.05, 2.06 OR 4.02(A) OF FORM 8-K, WHICH HAVE BEEN FILED
BUT NOT NECESSARILY TIMELY) OR HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF
FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH
EXTENSION.  THE COMPANY HAS DELIVERED TO EACH PURCHASER TRUE, CORRECT AND
COMPLETE COPIES OF ALL SEC REPORTS FILED WITHIN THE 10 DAYS PRECEDING THE DATE
HEREOF.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND
THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF
THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR
THE NOTES THERETO, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE
DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL,
YEAR-END AUDIT ADJUSTMENTS.  ALL MATERIAL AGREEMENTS TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR TO WHICH THE PROPERTY OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY ARE SUBJECT ARE INCLUDED AS PART OF OR SPECIFICALLY IDENTIFIED IN THE
SEC REPORTS.


 


(H)                                 MATERIAL CHANGES.  SINCE THE DATE OF THE
LATEST AUDITED FINANCIAL STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS
SPECIFICALLY DISCLOSED IN THE SEC REPORTS OR IN SCHEDULE 3.1(H), (I) THERE HAS
BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD OR THAT COULD RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS
NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE
PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED
IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE
DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED
ITS METHOD OF ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, EXCEPT AS DISCLOSED IN
ITS SEC

 

8

--------------------------------------------------------------------------------


 


REPORTS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION
OF CASH OR OTHER PROPERTY TO ITS SHAREHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK, AND (V) THE
COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK-BASED PLANS.


 


(I)                                     ABSENCE OF LITIGATION.  THERE IS NO
ACTION, SUIT, CLAIM, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY ANY
COURT, PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.  SCHEDULE 3.1(I) CONTAINS A COMPLETE LIST AND
SUMMARY DESCRIPTION OF ANY PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED PROCEEDING AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES, WITHOUT REGARD TO WHETHER IT COULD, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(J)                                     COMPLIANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED
THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY
OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT
IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED),
(II) IS IN VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY,
OR (III) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS RELATING TO TAXES, ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH
AND SAFETY, PRODUCT QUALITY AND SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT
IN EACH CASE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(K)                                  TITLE TO ASSETS. THE COMPANY AND THE
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY
OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY
THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY
AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE
LEASES OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE.


 


(L)                                     CERTAIN FEES.  EXCEPT FOR THE FEES
DESCRIBED IN SCHEDULE 3.1(L), ALL OF WHICH ARE PAYABLE TO REGISTERED
BROKER-DEALERS, NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL BE
PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER,
PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE COMPANY HAS NOT TAKEN ANY
ACTION THAT WOULD CAUSE ANY PURCHASER TO BE LIABLE FOR ANY SUCH FEES OR
COMMISSIONS.


 


(M)                               PRIVATE PLACEMENT.  NEITHER THE COMPANY NOR
ANY PERSON ACTING ON THE COMPANY’S BEHALF HAS SOLD OR OFFERED TO SELL OR
SOLICITED ANY OFFER TO BUY THE SECURITIES BY MEANS OF ANY FORM OF GENERAL
SOLICITATION OR ADVERTISING.  NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES

 

9

--------------------------------------------------------------------------------


 


NOR ANY PERSON ACTING ON THE COMPANY’S BEHALF HAS, DIRECTLY OR INDIRECTLY, AT
ANY TIME WITHIN THE PAST SIX MONTHS, MADE ANY OFFER OR SALE OF ANY SECURITY OR
SOLICITATION OF ANY OFFER TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD
(I) ELIMINATE THE AVAILABILITY OF THE EXEMPTION FROM REGISTRATION UNDER
REGULATION D UNDER THE SECURITIES ACT IN CONNECTION WITH THE OFFER AND SALE OF
THE SECURITIES AS CONTEMPLATED HEREBY OR (II) CAUSE THE OFFERING OF THE
SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS TO BE INTEGRATED WITH PRIOR
OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY APPLICABLE LAW, REGULATION OR
STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE
RULES AND REGULATIONS OF ANY TRADING MARKET.  THE COMPANY IS NOT, AND IS NOT AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY IS NOT A UNITED STATES REAL
PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF THE FOREIGN INVESTMENT IN
REAL PROPERTY TAX ACT OF 1980.


 


(N)                                 LISTING AND MAINTENANCE REQUIREMENTS. 
EXCEPT AS DESCRIBED IN SCHEDULE 3.1(N), THE COMPANY HAS NOT, IN THE TWO YEARS
PRECEDING THE DATE HEREOF, RECEIVED NOTICE (WRITTEN OR ORAL) FROM ANY TRADING
MARKET ON WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT
THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE
REQUIREMENTS OF SUCH TRADING MARKET. THE COMPANY IS, AND HAS NO REASON TO
BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE
WITH ALL SUCH LISTING AND MAINTENANCE REQUIREMENTS.


 


(O)                                 REGISTRATION RIGHTS.  EXCEPT AS DESCRIBED IN
SCHEDULE 3.1(O), THE COMPANY HAS NOT GRANTED OR AGREED TO GRANT TO ANY PERSON
ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION RIGHTS) TO HAVE ANY SECURITIES
OF THE COMPANY REGISTERED WITH THE COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY THAT HAVE NOT BEEN SATISFIED.


 


(P)                                 APPLICATION OF TAKEOVER PROTECTIONS.  THERE
IS NO CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING
ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER
PROVISION UNDER THE COMPANY’S CHARTER DOCUMENTS OR THE LAWS OF ITS STATE OF
INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO ANY OF THE PURCHASERS AS A
RESULT OF THE PURCHASERS AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR
EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE
PURCHASERS’ OWNERSHIP OF THE SECURITIES.


 


(Q)                                 DISCLOSURE.  THE COMPANY CONFIRMS THAT
NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE
PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR
MIGHT CONSTITUTE MATERIAL, NONPUBLIC INFORMATION.  THE COMPANY UNDERSTANDS AND
CONFIRMS THAT EACH OF THE PURCHASERS WILL RELY ON THE FOREGOING REPRESENTATIONS
IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL DISCLOSURE
MATERIALS PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO THIS AGREEMENT,
FURNISHED BY OR ON BEHALF OF THE COMPANY ARE TRUE AND CORRECT AND DO NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO EVENT OR
CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ITS OR THEIR BUSINESS, PROPERTIES, PROSPECTS,
OPERATIONS OR FINANCIAL CONDITIONS, WHICH, UNDER APPLICABLE LAW, RULE OR
REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH
HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED.  THE COMPANY ACKNOWLEDGES AND
AGREES THAT

 

10

--------------------------------------------------------------------------------


 


(I) NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY
SET FORTH IN SECTION 3.2 OR (II) ANY STATEMENT, COMMITMENT OR PROMISE TO THE
COMPANY OR, TO ITS KNOWLEDGE, ANY OF ITS REPRESENTATIVES WHICH IS OR WAS AN
INDUCEMENT TO THE COMPANY TO ENTER INTO THIS AGREEMENT OR OTHERWISE.


 


(R)                                    ACKNOWLEDGMENT REGARDING PURCHASERS’
PURCHASE OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE
PURCHASERS IS ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH
RESPECT TO THE COMPANY AND TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A
FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH
RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY
ADVICE GIVEN BY ANY PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR
AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY IS MERELY INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE
COMPANY FURTHER REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO
ENTER INTO THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.


 


(S)                                  PATENTS AND TRADEMARKS.  THE COMPANY AND
THE SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
LICENSES AND OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN
CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND
WHICH THE FAILURE TO SO HAVE COULD HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY,
THE “INTELLECTUAL PROPERTY RIGHTS”). NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
RECEIVED A WRITTEN NOTICE THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE
COMPANY OR ANY SUBSIDIARY VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON.
TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE
ENFORCEABLE AND THERE IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF
THE INTELLECTUAL PROPERTY RIGHTS.


 


(T)                                    INSURANCE.  THE COMPANY AND THE
SUBSIDIARIES ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY
IN THE BUSINESSES IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL
NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE
EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY
TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


 


(U)                                 REGULATORY PERMITS.  THE COMPANY AND THE
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS
RELATING TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(V)                                 TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. 
EXCEPT AS SET FORTH IN SEC REPORTS FILED AT LEAST TEN DAYS PRIOR TO THE DATE
HEREOF, NONE OF THE OFFICERS OR DIRECTORS OF THE

 

11

--------------------------------------------------------------------------------


 


COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE
COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS),
INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE
FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


(W)                               FORM S-3 ELIGIBILITY. THE COMPANY IS ELIGIBLE
TO REGISTER THE RESALE OF ITS  COMMON STOCK FOR RESALE BY THE PURCHASERS UNDER
FORM S-3 PROMULGATED UNDER THE SECURITIES ACT.


 


(X)                                   SOLVENCY.  BASED ON THE FINANCIAL
CONDITION OF THE COMPANY AS OF THE CLOSING DATE, (I) THE COMPANY’S FAIR SALEABLE
VALUE OF ITS ASSETS EXCEEDS THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN
RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN
CONTINGENT LIABILITIES) AS THEY MATURE; (II) THE COMPANY’S ASSETS DO NOT
CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS BUSINESS FOR THE CURRENT
FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED INCLUDING ITS
CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE
BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL REQUIREMENTS AND
CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH FLOW OF THE COMPANY,
TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO LIQUIDATE ALL
OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF THE CASH, WOULD
BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS DEBT WHEN SUCH AMOUNTS
ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR DEBTS BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT).


 


(Y)                                 INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND THE SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS,
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


 


(Z)                                   SARBANES-OXLEY ACT. THE COMPANY IS IN
COMPLIANCE WITH APPLICABLE  REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 AND
APPLICABLE RULES AND REGULATIONS PROMULGATED BY THE COMMISSION THEREUNDER IN
EFFECT AS OF THE DATE OF THIS AGREEMENT, EXCEPT WHERE SUCH NONCOMPLIANCE COULD
NOT BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.


 


3.2                                 REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.  EACH PURCHASER HEREBY, AS TO ITSELF ONLY AND FOR NO OTHER
PURCHASER, REPRESENTS AND WARRANTS TO THE COMPANY AS OF THE DATE HEREOF AND AS
OF THE CLOSING DATE, AS FOLLOWS:

 

12

--------------------------------------------------------------------------------


 


(A)                                  ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS
AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE PURCHASE BY SUCH PURCHASER OF THE
SHARES AND WARRANTS HEREUNDER HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION
ON THE PART OF SUCH  PURCHASER.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH PURCHASER AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF
SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 INVESTMENT INTENT.  SUCH PURCHASER IS
ACQUIRING THE SECURITIES FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF, WITHOUT
PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH
SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR UNDER AN EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  SUCH PURCHASER IS ACQUIRING THE
SECURITIES HEREUNDER IN THE ORDINARY COURSE OF BUSINESS.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY SUCH PURCHASER TO HOLD
SECURITIES FOR ANY PERIOD OF TIME.


 


(C)                                  PURCHASER STATUS.  AT THE TIME SUCH
PURCHASER WAS OFFERED THE SHARES AND THE WARRANTS, IT WAS, AND AT THE DATE
HEREOF IT IS, AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT.  SUCH PURCHASER IS NOT REGISTERED AS, OR REQUIRED TO BE
REGISTERED AS, A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


 


(D)                                 EXPERIENCE OF SUCH PURCHASER.  SUCH
PURCHASER, EITHER ALONE OR TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH
KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT
IN THE SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH
INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT
IN THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF
SUCH INVESTMENT.


 


(E)                                  GENERAL SOLICITATION.  SUCH PURCHASER IS
NOT PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE
OR OTHER COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER,
MAGAZINE, WEBSITE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR
PRESENTED AT ANY SEMINAR OR OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 


4.1                                 TRANSFER RESTRICTIONS.


 


(A)                                  SECURITIES MAY ONLY BE DISPOSED OF PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  IN CONNECTION WITH
ANY TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR TO THE COMPANY OR PURSUANT TO RULE 144(K), THE COMPANY MAY REQUIRE
THE TRANSFEROR

 

13

--------------------------------------------------------------------------------


 


TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR
LICENSED TO PRACTICE LAW IN THE APPLICABLE JURISDICTION, THE FORM AND SUBSTANCE
OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR
REQUIRE QUALIFICATION OR REGISTRATION PURSUANT TO ANY APPLICABLE STATE
SECURITIES LAW.  NOTWITHSTANDING THE FOREGOING, THE COMPANY HEREBY CONSENTS TO
AND AGREES TO REGISTER ON THE BOOKS OF THE COMPANY AND WITH ITS TRANSFER AGENT,
WITHOUT ANY SUCH LEGAL OPINION, ANY TRANSFER OF SECURITIES BY A PURCHASER TO AN
AFFILIATE OF SUCH PURCHASER, PROVIDED THAT (I) SUCH TRANSFEREE IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT,
(II) SUCH TRANSFEREE CERTIFIES TO THE COMPANY THAT IT WAS NOT FORMED FOR THE
PURPOSE OF ACQUIRING THE SECURITIES AND SUCH TRANSFER WILL NOT VIOLATE THE
SECURITIES ACT, AND (III) SUCH TRANSFEREE CERTIFIES TO THE COMPANY WHICH OF THE
FOLLOWING FACTS IS TRUE AS OF SUCH TRANSFER DATE:

 

•      Transferee is a small business investment company licensed by the U.S.
Small Business Administration under the Small Business Investment Company Act of
1958,

•      Transferee is a business development company as defined in the Investment
Company Act of 1940,

•      Transferee is a national or state-chartered commercial bank, whether
acting in an individual or fiduciary capacity,

•      Transferee is an insurance company as defined in Section 2(13) of the
Securities Act,

•      Transferee is an investment company registered under the Investment
Company Act of 1940,

•      Transferee is a an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, where the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, insurance company, or registered investment advisor, or
an employee benefit plan which has total assets in excess of $5,000,000,

•      Transferee is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940,

•      Transferee is an organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation or a partnership with total assets in
excess of $5,000,000,

•      Transferee is a natural person (as opposed to a corporation, partnership,
trust or other legal entity) whose net worth, or joint net worth together with
his/her spouse, exceeds $1,000,000,

•      Transferee is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Section
506(b)(2)(ii) of Regulation D,

•      Transferee is a natural person (as opposed to a corporation, partnership,
trust or other legal entity) whose individual income was in excess of $200,000
in each of the two most recent years (or whose joint income with such person’s
spouse was at least $300,000 during such years) and who reasonably expects an
income in excess of such amount in the current year, or

 

14

--------------------------------------------------------------------------------


 

•      Transferee is a corporation, partnership, trust or other legal entity (as
opposed to a natural person) and all of such entity’s equity owners fall into
one or more of the categories enumerated above.

 

 


(B)                                 THE PURCHASERS AGREE TO THE IMPRINTING, SO
LONG AS IS REQUIRED BY THIS SECTION 4.1(B) OR THE SECURITIES ACT, OF THE
FOLLOWING LEGEND ON ANY CERTIFICATE EVIDENCING SECURITIES:


 

THESE SECURITIES [AND THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED UNLESS IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AND UNLESS AND UNTIL REGISTERED UNDER THE ACT, OR UNLESS AN EXEMPTION
FROM SUCH REGISTRATION AND QUALIFICATION IS AVAILABLE AND THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a Registration Statement covering the resale of
such Securities is effective under the Securities Act, or (ii) following any
sale of such Securities pursuant to Rule 144 to a non-affiliate of the Company,
as defined under Rule 144, or (iii) if such Securities are eligible for sale
under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission).  The Company shall cause
its counsel to issue the legal opinion included in the Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date.  Following
the Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Securities, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section. 
Notwithstanding the foregoing, the Purchaser acknowledges and agrees that from
and after the Effective Date (i) the Securities may remain “restricted” as that
term is defined under Rule 144, (ii) for so long as such Securities remain
restricted under Rule 144, the Purchaser shall not transfer such Securities
except pursuant to the effective Registration Statement and prospectus delivery
requirements or otherwise in accordance with Section 4.1(a)of this Agreement,
and (iii) for so long as such Securities remain restricted under Rule 144, the
Company shall instruct its transfer agent not to record any transfer unless
Purchaser complies with subpart (ii) of this sentence.

 

15

--------------------------------------------------------------------------------


 


(C)                                  SUBJECT TO SECTION 4.1(A), THE COMPANY
ACKNOWLEDGES AND AGREES THAT A PURCHASER MAY FROM TIME TO TIME PLEDGE OR GRANT A
SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES IN CONNECTION WITH A BONA
FIDE MARGIN AGREEMENT OR OTHER PERSONAL RECOURSE LOAN OR FINANCING ARRANGEMENT
SECURED BY THE SECURITIES AND, IF REQUIRED UNDER THE TERMS OF SUCH AGREEMENT,
LOAN OR ARRANGEMENT, SUCH PURCHASER MAY TRANSFER PLEDGED OR SECURED SECURITIES
TO THE PLEDGEES OR SECURED PARTIES, AS PERMITTED BY THE SECURITIES ACT.  SUCH A
PLEDGE AND TRANSFER WOULD NOT BE SUBJECT TO APPROVAL BY THE COMPANY AND NO LEGAL
OPINION OF THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN CONNECTION
THEREWITH.  FURTHER, NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE.  AT THE
APPROPRIATE PURCHASER’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH
REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY
REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES,
INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER
RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE
SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING STOCKHOLDERS
THEREUNDER.


 


4.2                                 FURNISHING OF INFORMATION.  AS LONG AS ANY
PURCHASER OWNS SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.  UPON THE REQUEST OF ANY PURCHASER, THE COMPANY SHALL DELIVER
TO SUCH PURCHASER A WRITTEN CERTIFICATION OF A DULY AUTHORIZED OFFICER AS TO
WHETHER IT HAS COMPLIED WITH THE PRECEDING SENTENCE. AS LONG AS ANY PURCHASER
OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH
LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND MAKE PUBLICLY AVAILABLE
IN ACCORDANCE WITH PARAGRAPH (C) OF RULE 144 SUCH INFORMATION AS IS REQUIRED FOR
THE PURCHASERS TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY FURTHER
COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY
REASONABLY REQUEST TO SATISFY THE PROVISIONS OF RULE 144 APPLICABLE TO THE
ISSUER OF SECURITIES RELATING TO TRANSACTIONS FOR THE SALE OF SECURITIES
PURSUANT TO RULE 144.


 


4.3                                 INTEGRATION.  THE COMPANY SHALL NOT, AND
SHALL USE ITS BEST EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL,
SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT
OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES
TO THE PURCHASERS OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE
SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET.


 


4.4                                 RESERVATION AND LISTING OF SECURITIES.  THE
COMPANY SHALL MAINTAIN A RESERVE FROM ITS DULY AUTHORIZED SHARES OF COMMON STOCK
FOR ISSUANCE PURSUANT TO THE TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE
REQUIRED TO FULFILL ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS.  IN
THE EVENT THAT AT ANY TIME THE THEN AUTHORIZED SHARES OF COMMON STOCK ARE
INSUFFICIENT FOR THE COMPANY TO SATISFY ITS OBLIGATIONS IN FULL UNDER THE
TRANSACTION DOCUMENTS, THE COMPANY SHALL PROMPTLY TAKE SUCH ACTIONS AS MAY BE
REQUIRED TO INCREASE THE NUMBER OF AUTHORIZED SHARES.  THE COMPANY SHALL IN THE
TIME AND MANNER REQUIRED BY ITS TRADING MARKET, PREPARE AND FILE WITH SUCH
TRADING MARKET AN ADDITIONAL SHARES LISTING APPLICATION COVERING THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UNDER THE TRANSACTION DOCUMENTS AND SHALL TAKE
ALL STEPS NECESSARY TO CAUSE SUCH SHARES OF COMMON STOCK TO BE APPROVED FOR
LISTING ON ITS TRADING MARKET AS SOON AS POSSIBLE.

 

16

--------------------------------------------------------------------------------


 


4.5                                 SUBSEQUENT PLACEMENTS.


 


(A)                                  FROM THE DATE HEREOF UNTIL THE EFFECTIVE
DATE, THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, GRANT ANY
OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF (OR ANNOUNCE ANY OFFER, SALE, GRANT
OR ANY OPTION TO PURCHASE OR OTHER DISPOSITION OF) ANY OF ITS OR THE
SUBSIDIARIES’ EQUITY OR EQUITY EQUIVALENT SECURITIES, INCLUDING WITHOUT
LIMITATION ANY DEBT, PREFERRED STOCK OR OTHER INSTRUMENT OR SECURITY THAT IS, AT
ANY TIME DURING ITS LIFE AND UNDER ANY CIRCUMSTANCES, CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK OR COMMON STOCK EQUIVALENTS, OTHER
THAN ISSUANCES PURSUANT TO CLAUSES (A), (B) AND (E) OF THE DEFINITION OF
EXCLUDED STOCK (ANY SUCH OFFER, SALE, GRANT, DISPOSITION OR ANNOUNCEMENT BEING
REFERRED TO AS A “SUBSEQUENT PLACEMENT”).


 


(B)                                 FROM THE EFFECTIVE DATE UNTIL 30 TRADING
DAYS AFTER THE EFFECTIVE DATE (THE “BLOCKOUT PERIOD”), THE COMPANY WILL NOT,
DIRECTLY OR INDIRECTLY, EFFECT ANY SUBSEQUENT PLACEMENT EXCEPT EXCLUDED STOCK.


 


(C)                                  THE BLOCKOUT PERIOD SET FORTH IN
SECTION 4.5(B) ABOVE SHALL BE EXTENDED FOR THE NUMBER OF TRADING DAYS DURING
SUCH PERIOD IN WHICH (I) TRADING IN THE COMMON STOCK IS SUSPENDED BY ANY TRADING
MARKET, (II) THE REGISTRATION STATEMENT IS NOT EFFECTIVE, OR (III) THE
PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT MAY NOT BE USED BY THE
PURCHASERS FOR THE RESALE OF REGISTRABLE SECURITIES THEREUNDER.


 


(D)                                 FROM THE PERIOD BEGINNING ON THE EFFECTIVE
DATE AND CONTINUING FOR TWO HUNDRED SEVENTY (270) DAYS THEREAFTER, THE
PURCHASERS SHALL HAVE THE RIGHT TO PARTICIPATE IN ANY SUBSEQUENT PLACEMENT OTHER
THAN OF EXCLUDED STOCK, IN ACCORDANCE WITH THIS SECTION 4.5(D).


 

(I)                                     THE COMPANY SHALL DELIVER TO EACH
PURCHASER A VERBAL OR WRITTEN NOTICE (THE “OFFER”) OF ANY PROPOSED OR INTENDED
ISSUANCE OR SALE OR EXCHANGE OF THE SECURITIES BEING OFFERED (THE “OFFERED
SECURITIES”) IN A SUBSEQUENT PLACEMENT, WHICH OFFER SHALL (W) IDENTIFY AND
DESCRIBE THE OFFERED SECURITIES, (X) DESCRIBE THE PRICE AND OTHER TERMS UPON
WHICH THEY ARE TO BE ISSUED, SOLD OR EXCHANGED, AND THE NUMBER OR AMOUNT OF THE
OFFERED SECURITIES TO BE ISSUED, SOLD OR EXCHANGED, (Y) IDENTIFY THE PERSONS OR
ENTITIES TO WHICH OR WITH WHICH THE OFFERED SECURITIES ARE TO BE OFFERED,
ISSUED, SOLD OR EXCHANGED AND (Z)  OFFER TO ISSUE AND SELL TO EACH PURCHASER
(A) SUCH PURCHASER’S PRO RATA SHARE OF A NUMBER OF ADDITIONAL SECURITIES OF LIKE
KIND TO THE OFFERED SECURITIES (THE “PARTICIPATION SECURITIES”) EQUAL TO
ONE-HALF OF THE OFFERED SECURITIES, BASED ON SUCH PURCHASER’S PRO RATA PORTION
OF THE AGGREGATE PURCHASE PRICE PAID BY THE PURCHASERS FOR ALL OF THE SHARES
PURCHASED HEREUNDER (THE “BASIC AMOUNT”), AND (B) WITH RESPECT TO EACH PURCHASER
THAT ELECTS TO PURCHASE ITS BASIC AMOUNT, ANY ADDITIONAL PORTION OF THE OFFERED
SECURITIES ATTRIBUTABLE TO THE BASIC AMOUNTS OF OTHER PURCHASERS AS SUCH
PURCHASER SHALL INDICATE IT WILL PURCHASE OR ACQUIRE SHOULD THE OTHER PURCHASERS
SUBSCRIBE FOR LESS THAN THEIR BASIC AMOUNTS (THE “UNDERSUBSCRIPTION AMOUNT”).

 

(II)                                  TO ACCEPT AN OFFER, IN WHOLE OR IN PART, A
PURCHASER MUST (A) DELIVER A WRITTEN NOTICE TO THE COMPANY PRIOR TO THE END OF
THE THREE (3) TRADING DAY PERIOD OF THE OFFER, SETTING FORTH THE PORTION OF THE
PURCHASER’S BASIC AMOUNT THAT SUCH PURCHASER ELECTS TO PURCHASE AND, IF SUCH
PURCHASER SHALL ELECT TO PURCHASE ALL OF ITS BASIC

 

17

--------------------------------------------------------------------------------


 

AMOUNT, THE UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH PURCHASER ELECTS TO
PURCHASE (IN EITHER CASE, THE “NOTICE OF ACCEPTANCE”), (B) BE ABLE TO MAKE AT
THE TIME OF RECEIVING THE OFFER AND AT THE TIME OF CLOSING THE PURCHASE OF THE
PARTICIPATION SECURITIES, THE REPRESENTATIONS AND WARRANTIES TO THE COMPANY SET
FORTH IN SECTION 3.2 OF THIS AGREEMENT WITH RESPECT TO THE OFFER AND THE
PARTICIPATION SECURITIES, AND (C) DELIVER TO THE COMPANY SUCH OTHER AGREEMENTS
AND DOCUMENTS REQUIRED OF THE PURCHASERS IN THE SUBSEQUENT OFFERING (THE
“SUBSEQUENT PLACEMENT DOCUMENTS”).  IF THE BASIC AMOUNTS SUBSCRIBED FOR BY ALL
PURCHASERS ARE LESS THAN THE TOTAL OF ALL OF THE BASIC AMOUNTS, THEN EACH
PURCHASER WHO HAS SET FORTH AN UNDERSUBCRIPTION AMOUNT IN ITS NOTICE OF
ACCEPTANCE SHALL BE ENTITLED TO PURCHASE, IN ADDITION TO THE BASIC AMOUNTS
SUBSCRIBED FOR, THE UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED FOR; PROVIDED,
HOWEVER, THAT IF THE UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR EXCEED THE
DIFFERENCE BETWEEN THE TOTAL OF ALL THE BASIC AMOUNTS AND THE BASIC AMOUNTS
SUBSCRIBED FOR (THE “AVAILABLE UNDERSUBSCRIPTION AMOUNT”), EACH PURCHASER WHO
HAS SUBSCRIBED FOR ANY UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED TO PURCHASE
ONLY THAT PORTION OF THE AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE BASIC AMOUNT
OF SUCH PURCHASER BEARS TO THE TOTAL BASIC AMOUNTS OF ALL PURCHASERS THAT HAVE
SUBSCRIBED FOR UNDERSUBSCRIPTION AMOUNTS, SUBJECT TO ROUNDING BY THE BOARD OF
DIRECTORS TO THE EXTENT ITS DEEMS REASONABLY NECESSARY.

 

(III)                               THE COMPANY SHALL HAVE FIVE (5) TRADING DAYS
FROM THE EXPIRATION OF THE PERIOD SET FORTH IN SECTION 4.5(D)(II) ABOVE TO
ISSUE, SELL OR EXCHANGE ALL OR ANY PART OF SUCH PARTICIPATION SECURITIES AS TO
WHICH A NOTICE OF ACCEPTANCE HAS NOT BEEN GIVEN BY THE PURCHASERS (THE “REFUSED
SECURITIES”), BUT ONLY TO THE OFFEREES DESCRIBED IN THE OFFER AND ONLY UPON
TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, UNIT PRICES AND INTEREST
RATES) THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR PERSONS OR LESS
FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER.

 

(IV)                              IN THE EVENT THE COMPANY SHALL PROPOSE TO SELL
LESS THAN ALL THE REFUSED SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND ON
THE TERMS SPECIFIED IN SECTION 4.5(D)(III) ABOVE), THEN EACH PURCHASER MAY, AT
ITS SOLE OPTION AND IN ITS SOLE DISCRETION, REDUCE THE NUMBER OR AMOUNT OF THE
PARTICIPATION SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE TO AN AMOUNT THAT
SHALL BE NOT LESS THAN THE NUMBER OR AMOUNT OF THE PARTICIPATION SECURITIES THAT
THE PURCHASER ELECTED TO PURCHASE PURSUANT TO SECTION 4.5(D)(II) ABOVE
MULTIPLIED BY A FRACTION, (I) THE NUMERATOR OF WHICH SHALL BE THE NUMBER OR
AMOUNT OF PARTICIPATION SECURITIES THE COMPANY ACTUALLY PROPOSES TO ISSUE, SELL
OR EXCHANGE (INCLUDING PARTICIPATION SECURITIES TO BE ISSUED OR SOLD TO
PURCHASERS PURSUANT TO SECTION 4.5(D)(II) ABOVE PRIOR TO SUCH REDUCTION) AND
(II) THE DENOMINATOR OF WHICH SHALL BE THE ORIGINAL AMOUNT OF THE PARTICIPATION
SECURITIES.  IN THE EVENT THAT ANY PURCHASER SO ELECTS TO REDUCE THE NUMBER OR
AMOUNT OF PARTICIPATION SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE, THE
COMPANY MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE REDUCED NUMBER OR AMOUNT
OF THE PARTICIPATION SECURITIES UNLESS AND UNTIL SUCH SECURITIES HAVE AGAIN BEEN
OFFERED TO THE PURCHASERS IN ACCORDANCE WITH SECTION 4.5(D)(I) ABOVE.

 

(V)                                 UPON THE CLOSING OF THE ISSUANCE, SALE OR
EXCHANGE OF THE OFFERED SECURITIES, THE PURCHASERS SHALL ACQUIRE FROM THE
COMPANY, AND THE COMPANY SHALL ISSUE TO THE PURCHASERS, THE NUMBER OR AMOUNT OF
PARTICIPATION SECURITIES SPECIFIED IN THE

 

18

--------------------------------------------------------------------------------


 

NOTICES OF ACCEPTANCE, AS REDUCED PURSUANT TO SECTION 4.5(D)(IV) ABOVE IF THE
PURCHASERS HAVE SO ELECTED, UPON THE TERMS AND CONDITIONS SPECIFIED IN THE
OFFER.  THE PURCHASE BY THE PURCHASERS OF ANY PARTICIPATION SECURITIES IS
SUBJECT IN ALL CASES TO THE EXECUTION AND DELIVERY BY THE COMPANY AND THE
PURCHASERS OF THE SUBSEQUENT PLACEMENT DOCUMENTS.  NOTWITHSTANDING THE DELIVERY
OF A NOTICE OF ACCEPTANCE, NO PURCHASER SHALL BE REQUIRED TO PURCHASE THE
PARTICIPATION SECURITIES UNLESS SUCH SUBSEQUENT PLACEMENT DOCUMENTS ARE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE PURCHASERS AND THEIR
RESPECTIVE COUNSEL.

 


4.6                                 SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE
COMPANY SHALL, ON OR BEFORE 8:30 A.M., NEW YORK CITY TIME ON JULY 25, 2005,
ISSUE A PRESS RELEASE ACCEPTABLE TO THE PURCHASERS DISCLOSING ALL MATERIAL TERMS
OF THE TRANSACTIONS CONTEMPLATED HEREBY.  ON THE TRADING DAY FOLLOWING THE
CLOSING DATE THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K WITH THE
COMMISSION (THE “8-K FILING”) DESCRIBING THE TERMS OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND INCLUDING AS EXHIBITS TO SUCH
CURRENT REPORT ON FORM 8-K THIS AGREEMENT, THE FORM OF THE WARRANT, IN THE FORM
REQUIRED BY THE EXCHANGE ACT.  THE COMPANY AND THE PURCHASERS SHALL CONSULT WITH
EACH OTHER IN ISSUING THE FOREGOING PRESS RELEASE AND 8-K FILING.  THEREAFTER,
THE COMPANY SHALL TIMELY FILE ANY FILINGS AND NOTICES REQUIRED BY THE COMMISSION
OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT
AS SET FORTH ABOVE, NEITHER PARTY SHALL ISSUE ANY PRESS RELEASE OR OTHERWISE
MAKE ANY SUCH PUBLIC STATEMENT, FILING OR OTHER COMMUNICATION REGARDING THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS WITHOUT THE PRIOR CONSENT
OF THE OTHER, EXCEPT IF SUCH DISCLOSURE IS REQUIRED BY LAW.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR
INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY
REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PURCHASER, EXCEPT AS PART OF THE REGISTRATION STATEMENT OR TO THE EXTENT SUCH
DISCLOSURE IS OTHERWISE REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN WHICH
CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF ITS INTENT TO
MAKE SUCH DISCLOSURE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES AND ITS AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES
AND AGENTS NOT TO, PROVIDE ANY PURCHASER WITH ANY MATERIAL NONPUBLIC INFORMATION
REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND AFTER THE FILING OF
THE 8-K FILING WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH PURCHASER.  IF THE
COMPANY BREACHES THE FOREGOING COVENANT, THEN IN ADDITION TO ANY OTHER REMEDY
PROVIDED HEREIN OR IN THE TRANSACTION DOCUMENTS, A PURCHASER SHALL PROVIDE
NOTICE TO THE COMPANY AND AN OPPORTUNITY FOR THE COMPANY TO MAKE ANY DISCLOSURE
REQUIRED BY REGULATION FD IN CONNECTION WITH SUCH DISCLOSURE TO THE PURCHASER,
AND IF THE COMPANY FAILS TO MAKE SUCH TIMELY DISCLOSURE REQUIRED BY REGULATION
FD, THEN SUCH PURCHASER SHALL HAVE THE RIGHT TO MAKE A PUBLIC DISCLOSURE, IN THE
FORM OF A PRESS RELEASE, PUBLIC ADVERTISEMENT OR OTHERWISE, OF SUCH MATERIAL
NONPUBLIC INFORMATION WITHOUT THE PRIOR APPROVAL BY THE COMPANY, ITS
SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES
OR AGENTS.  NO PURCHASER SHALL HAVE ANY LIABILITY TO THE COMPANY, ITS
SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS OR AGENTS FOR ANY SUCH DISCLOSURE.  SUBJECT TO THIS PARAGRAPH,
NEITHER THE COMPANY NOR ANY PURCHASER SHALL ISSUE ANY PRESS RELEASES OR ANY
OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR
APPROVAL OF ANY PURCHASER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE
WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH THE 8-K
FILING AND DOCUMENTS FILED CONTEMPORANEOUSLY THEREWITH OR (II) AS IS REQUIRED BY
APPLICABLE LAW AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE (II) EACH

 

19

--------------------------------------------------------------------------------


 


PURCHASER SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS
RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).  EACH PRESS RELEASE
DISSEMINATED DURING THE 12 MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID NOT
AT THE TIME OF RELEASE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT.


 


4.7                                 USE OF PROCEEDS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.7, THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF THE
SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES AND NOT (I) FOR THE
SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT (OTHER THAN PAYMENT OF TRADE
PAYABLES AND ACCRUED EXPENSES IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS
AND CONSISTENT WITH PRIOR PRACTICES), (II) TO REDEEM ANY COMPANY EQUITY OR
EQUITY-EQUIVALENT SECURITIES, OR (III) TO SETTLE ANY OUTSTANDING LITIGATION.


 


4.8                                 REIMBURSEMENT.  IF ANY PURCHASER OR ANY OF
ITS AFFILIATES OR ANY OFFICER, DIRECTOR, PARTNER, CONTROLLING PERSON, EMPLOYEE
OR AGENT OF A PURCHASER OR ANY OF ITS AFFILIATES (A “RELATED PERSON”) BECOMES
INVOLVED IN ANY CAPACITY IN ANY PROCEEDING BROUGHT BY OR AGAINST ANY PERSON IN
CONNECTION WITH OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS SUCH
PURCHASER OR RELATED PERSON FOR ITS REASONABLE LEGAL AND OTHER EXPENSES
(INCLUDING THE COSTS OF ANY INVESTIGATION, PREPARATION AND TRAVEL) AND FOR ANY
LOSSES INCURRED IN CONNECTION THEREWITH, AS SUCH EXPENSES OR LOSSES ARE
INCURRED, EXCLUDING ONLY LOSSES THAT RESULT DIRECTLY FROM SUCH PURCHASER’S OR
RELATED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR VIOLATION OF APPLICABLE
SECURITIES LAWS.  IN ADDITION, THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS
EACH PURCHASER AND RELATED PERSON FROM AND AGAINST ANY AND ALL LOSSES, AS
INCURRED, ARISING OUT OF OR RELATING TO ANY BREACH BY THE COMPANY OF ANY OF THE
REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY THE COMPANY IN THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, OR ANY ALLEGATION BY A THIRD PARTY THAT, IF
TRUE, WOULD CONSTITUTE SUCH A BREACH.  THE CONDUCT OF ANY PROCEEDINGS FOR WHICH
INDEMNIFICATION IS AVAILABLE UNDER THIS PARAGRAPH SHALL BE GOVERNED BY
SECTION 6.4(C) BELOW.  THE INDEMNIFICATION OBLIGATIONS OF THE COMPANY UNDER THIS
PARAGRAPH SHALL BE IN ADDITION TO ANY LIABILITY THAT THE COMPANY MAY OTHERWISE
HAVE AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS,
ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF THE PURCHASERS AND ANY SUCH
RELATED PERSONS.  IF THE COMPANY BREACHES ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT, THEN, IN ADDITION TO ANY OTHER LIABILITIES THE COMPANY MAY HAVE UNDER
ANY TRANSACTION DOCUMENT OR APPLICABLE LAW, THE COMPANY SHALL PAY OR REIMBURSE
THE PURCHASERS ON DEMAND FOR ALL COSTS OF COLLECTION AND ENFORCEMENT (INCLUDING
REASONABLE ATTORNEYS FEES AND EXPENSES).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY SPECIFICALLY AGREES TO REIMBURSE THE PURCHASERS ON DEMAND
FOR ALL COSTS OF ENFORCING THE INDEMNIFICATION OBLIGATIONS IN THIS PARAGRAPH.


 


ARTICLE V

CONDITIONS

 


5.1                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE PURCHASERS.  THE OBLIGATION OF EACH PURCHASER TO ACQUIRE SECURITIES AT THE
CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY SUCH PURCHASER, AT OR BEFORE
THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING
AS THOUGH MADE ON AND AS OF SUCH DATE; AND

 

20

--------------------------------------------------------------------------------


 


(B)                                 PERFORMANCE.  THE COMPANY AND EACH OTHER
PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION
DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY IT AT OR PRIOR TO THE
CLOSING.


 


(C)                                  NO INJUNCTION.  NO STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY
OF COMPETENT JURISDICTION THAT PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


 


(D)                                 ADVERSE CHANGES.  SINCE THE DATE OF
EXECUTION OF THIS AGREEMENT, NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED
THAT REASONABLY WOULD BE EXPECTED TO HAVE OR RESULT IN A MATERIAL ADVERSE
EFFECT; AND


 


(E)                                  NO SUSPENSIONS OF TRADING IN COMMON STOCK;
LISTING.  TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE
COMMISSION OR ANY TRADING MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT
MORE THAN THREE TRADING DAYS (WHETHER OR NOT CONSECUTIVE) SOLELY TO PERMIT
DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT ANY TIME SINCE
THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMMON STOCK SHALL HAVE BEEN AT
ALL TIMES SINCE SUCH DATE LISTED FOR TRADING ON AN ELIGIBLE MARKET;


 


5.2                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE COMPANY.  THE OBLIGATION OF THE COMPANY TO SELL SECURITIES AT THE CLOSING IS
SUBJECT TO THE SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE THE CLOSING,
OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED HEREIN SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE; AND


 


(B)                                 PERFORMANCE.  THE PURCHASERS SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE PURCHASERS AT OR PRIOR TO THE CLOSING.


 


ARTICLE VI

REGISTRATION RIGHTS

 


6.1                                 SHELF REGISTRATION


 


(A)                                  AS PROMPTLY AS POSSIBLE, AND IN ANY EVENT
ON OR PRIOR TO THE FILING DATE, THE COMPANY SHALL PREPARE AND FILE WITH THE
COMMISSION A “SHELF” REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415.  THE REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE
COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES
ON FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE
FORM IN ACCORDANCE HEREWITH AS THE PURCHASERS MAY CONSENT) AND SHALL CONTAIN
(EXCEPT IF OTHERWISE DIRECTED BY THE PURCHASERS) THE “PLAN OF DISTRIBUTION”
ATTACHED HERETO AS EXHIBIT D.

 

21

--------------------------------------------------------------------------------


 


(B)                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE COMMISSION AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT PRIOR TO THE
REQUIRED EFFECTIVENESS DATE, AND SHALL USE ITS BEST EFFORTS TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
EXPIRATION OF THE EFFECTIVENESS PERIOD.


 


(C)                                  THE COMPANY SHALL NOTIFY EACH PURCHASER IN
WRITING PROMPTLY (AND IN ANY EVENT WITHIN ONE TRADING DAY) AFTER RECEIVING
NOTIFICATION FROM THE COMMISSION THAT THE REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE.


 


(D)                                 IF: (I) ANY REGISTRATION STATEMENT IS NOT
FILED ON OR PRIOR TO THE FILING DATE (IF THE COMPANY FILES SUCH REGISTRATION
STATEMENT WITHOUT AFFORDING THE PURCHASERS THE OPPORTUNITY TO REVIEW AND COMMENT
ON THE SAME AS REQUIRED BY SECTION 6.2(A) HEREOF, THE COMPANY SHALL NOT BE
DEEMED TO HAVE SATISFIED THIS CLAUSE (I)), OR THE COMPANY FAILS TO FILE WITH THE
COMMISSION A REQUEST FOR ACCELERATION IN ACCORDANCE WITH RULE 461 PROMULGATED
UNDER THE SECURITIES ACT, WITHIN FIVE TRADING DAYS AFTER THE DATE THAT THE
COMPANY IS NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS EARLIER) BY THE
COMMISSION THAT A REGISTRATION STATEMENT WILL NOT BE “REVIEWED,” OR WILL NOT BE
SUBJECT TO FURTHER REVIEW, OR (III) A REGISTRATION STATEMENT FILED HEREUNDER IS
NOT DECLARED EFFECTIVE BY THE COMMISSION BY THE REQUIRED EFFECTIVENESS DATE, OR
(IV) AFTER A REGISTRATION STATEMENT IS FILED WITH AND DECLARED EFFECTIVE BY THE
COMMISSION, SUCH REGISTRATION STATEMENT CEASES TO BE EFFECTIVE AS TO ALL
REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO RELATE AT ANY TIME PRIOR TO
THE EXPIRATION OF THE EFFECTIVENESS PERIOD WITHOUT BEING SUCCEEDED WITHIN 10
TRADING DAYS BY AN AMENDMENT TO SUCH REGISTRATION STATEMENT OR BY A SUBSEQUENT
REGISTRATION STATEMENT FILED WITH AND DECLARED EFFECTIVE BY THE COMMISSION, OR
(V) THE COMMON STOCK IS NOT LISTED OR QUOTED, OR IS SUSPENDED FROM TRADING ON AN
ELIGIBLE MARKET FOR A PERIOD OF THREE TRADING DAYS (WHICH NEED NOT BE
CONSECUTIVE TRADING DAYS) (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN
“EVENT,” AND THE DATE ON WHICH SUCH EVENT OCCURS BEING REFERRED TO AS “EVENT
DATE”), THEN: (X) ON EACH SUCH EVENT DATE THE COMPANY SHALL PAY TO EACH
PURCHASER AN AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY,
EQUAL TO 1% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH PURCHASER PURSUANT TO
THE PURCHASE AGREEMENT; AND (Y) ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT
DATE THEREOF (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE)
UNTIL THE APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY TO EACH PURCHASER AN
AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1%
OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH PURCHASER PURSUANT TO THE PURCHASE
AGREEMENT.  SUCH PAYMENTS SHALL BE IN PARTIAL COMPENSATION TO THE PURCHASERS AND
SHALL NOT CONSTITUTE THE PURCHASER’S EXCLUSIVE REMEDY FOR SUCH EVENTS.  IF THE
COMPANY FAILS TO PAY ANY LIQUIDATED DAMAGES PURSUANT TO THIS SECTION IN FULL
WITHIN SEVEN DAYS AFTER THE DATE PAYABLE, THE COMPANY WILL PAY INTEREST THEREON
AT A RATE OF 18% PER ANNUM (OR SUCH LESSER MAXIMUM AMOUNT THAT IS PERMITTED TO
BE PAID BY APPLICABLE LAW) TO THE PURCHASER, ACCRUING DAILY FROM THE DATE SUCH
LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS, PLUS ALL SUCH INTEREST THEREON,
ARE PAID IN FULL.


 


(E)                                  THE COMPANY SHALL NOT, PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, PREPARE AND FILE WITH THE
COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN ACCOUNT
OR THE ACCOUNT OF OTHERS (OTHER THAN AS CONTEMPLATED IN THE TRANSACTION
DOCUMENTS) UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES.

 

22

--------------------------------------------------------------------------------


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY,
EACH PURCHASER MAY REQUEST THAT THE COMPANY PAY ANY CASH AMOUNTS DUE UNDER
SECTION 6.1(D) IN FREELY TRADABLE AND REGISTERED COMMON STOCK, TO THE EXTENT
FREELY TRADABLE AND REGISTERED COMMON STOCK ARE AVAILABLE.  IN THE EVENT THAT A
PURCHASER ELECTS TO RECEIVE SHARES OF COMMON STOCK AND THE COMPANY AGREES, IN
ITS SOLE AND ABSOLUTE DISCRETION, TO PAY THE EVENT PENALTY IN SUCH SHARES, THE
NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED TO SUCH PURCHASER AS SUCH PAYMENT
UNDER SECTION 6.1(D) SHALL BE DETERMINED BY DIVIDING THE AGGREGATE AMOUNT OF DUE
TO SUCH PURCHASER BY THE MARKET PRICE (AS DEFINED BELOW) AS OF THE DATE OF
PAYMENT, AND ROUNDING UP TO THE NEAREST WHOLE SHARE.  THE TERM “MARKET PRICE”
SHALL MEAN 90% OF THE ARITHMETIC AVERAGE OF THE CLOSING PRICES FOR THE 20
TRADING DAYS IMMEDIATELY PRIOR TO THE APPLICABLE DATE OF PAYMENT (NOT INCLUDING
SUCH DATE).


 


(G)                                 IF THE COMPANY ISSUES TO THE PURCHASERS ANY
COMMON STOCK PURSUANT TO THE TRANSACTION DOCUMENTS THAT IS NOT INCLUDED IN THE
INITIAL REGISTRATION STATEMENT, THEN THE COMPANY SHALL FILE AN ADDITIONAL
REGISTRATION STATEMENT COVERING SUCH NUMBER OF SHARES OF COMMON STOCK ON OR
PRIOR TO THE FILING DATE AND SHALL USE IT BEST EFFORTS, BUT IN NO EVENT LATER
THAN THE REQUIRED FILING DATE, TO CAUSE SUCH ADDITIONAL REGISTRATION STATEMENT
TO BECOME EFFECTIVE BY THE COMMISSION.


 


6.2                                 REGISTRATION PROCEDURES.  IN CONNECTION WITH
THE COMPANY’S REGISTRATION OBLIGATIONS HEREUNDER, THE COMPANY SHALL:


 


(A)                                  NOT LESS THAN THREE TRADING DAYS PRIOR TO
THE FILING OF A REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO (INCLUDING ANY DOCUMENT THAT WOULD BE
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE), THE COMPANY
SHALL (I) FURNISH TO EACH PURCHASER AND ANY COUNSEL DESIGNATED BY ANY PURCHASER,
IF ANY, (EACH, A “PURCHASER COUNSEL”, AND IROQUOIS MASTER FUND LTD HAS INITIALLY
DESIGNATED PROSKAUER ROSE LLP) COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE
FILED, WHICH DOCUMENTS (OTHER THAN THOSE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE) WILL BE SUBJECT TO THE REVIEW OF EACH PURCHASER AND
PURCHASER COUNSEL, AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL
BE NECESSARY, IN THE REASONABLE OPINION OF RESPECTIVE COUNSEL, TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT.  THE COMPANY
SHALL NOT FILE A REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS
OR SUPPLEMENTS THERETO TO WHICH PURCHASERS HOLDING A MAJORITY OF THE REGISTRABLE
SECURITIES SHALL REASONABLY OBJECT IN WRITING.  IF IROQUOIS MASTER FUND, LTD
FAILS TO APPROVE THE FINAL DRAFT OF THE INITIAL REGISTRATION STATEMENT OR
RESPOND TO ANY COMMENTS ON THE REGISTRATION STATEMENT, WITHIN 3 TRADING DAYS
AFTER RECEIPT OF THE REGISTRATION STATEMENT, THE FILING DATE AND THE REQUIRED
EFFECTIVENESS DATE SHALL BE TOLLED FOR THE PERIOD BEGINNING ON THE 3RD TRADING
DAY FOLLOWING THE DATE ANY NOTICE IS FURNISHED IN ACCORDANCE WITH THIS
SECTION 6.2(A) AND THE DATE THE COMPANY RECEIVES APPROVAL FROM THE PURCHASERS TO
FILE THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO.  IF ANY OTHER PURCHASER FAILS TO (A) APPROVE THE FINAL DRAFT OF THE
INITIAL REGISTRATION STATEMENT WITHIN THE 3RD TRADING DAY FOLLOWING REQUEST OF
CONSENT, THEN THE COMPANY SHALL DEEM THE REGISTRATION STATEMENT ACCEPTED BY SUCH
PURCHASER, OR (B) RESPOND TO REQUESTS FOR NECESSARY INFORMATION OR COMMENTS FROM
THE COMMISSION WITHIN SUCH 5 TRADING DAYS, THEN THE COMPANY MAY ELECT TO EXCLUDE
THE REGISTRABLE SECURITIES HELD BY SUCH PURCHASER FROM THE REGISTRATION
STATEMENT OR AMENDMENT THERETO, WITHOUT FURTHER LIABILITY TO SUCH PURCHASER
UNDER THIS ARTICLE VI.

 

23

--------------------------------------------------------------------------------


 


(B)                                 (I) PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR THE EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH
THE COMMISSION SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR
RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE
THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS
SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424;
(III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN TEN
DAYS, TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO THE
REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND AS PROMPTLY AS REASONABLY
POSSIBLE PROVIDE THE PURCHASERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE
FROM AND TO THE COMMISSION RELATING TO THE REGISTRATION STATEMENT; AND
(IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT
AND THE EXCHANGE ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE PURCHASERS THEREOF
SET FORTH IN THE REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH PROSPECTUS AS
SO SUPPLEMENTED.


 


(C)                                  NOTIFY THE PURCHASERS OF REGISTRABLE
SECURITIES TO BE SOLD AND PURCHASER COUNSEL AS PROMPTLY AS REASONABLY POSSIBLE,
AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER
THAN ONE TRADING DAY THEREAFTER, OF ANY OF THE FOLLOWING EVENTS: (I) THE
COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF ANY
REGISTRATION STATEMENT; (II) THE COMMISSION COMMENTS IN WRITING ON ANY
REGISTRATION STATEMENT (IN WHICH CASE THE COMPANY SHALL DELIVER TO EACH
PURCHASER A COPY OF SUCH COMMENTS AND OF ALL WRITTEN RESPONSES THERETO);
(III) ANY REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT IS DECLARED
EFFECTIVE; (IV) THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY REQUESTS ANY AMENDMENT OR SUPPLEMENT TO ANY REGISTRATION STATEMENT OR
PROSPECTUS OR REQUESTS ADDITIONAL INFORMATION RELATED THERETO; (V) THE
COMMISSION ISSUES ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT OR INITIATES ANY PROCEEDINGS FOR THAT PURPOSE; (VI) THE
COMPANY RECEIVES NOTICE OF ANY SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF ANY REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE
INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE; OR (VII) THE FINANCIAL
STATEMENTS INCLUDED IN ANY REGISTRATION STATEMENT BECOME INELIGIBLE FOR
INCLUSION THEREIN OR ANY STATEMENT MADE IN ANY REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE IS UNTRUE IN ANY MATERIAL RESPECT OR ANY REVISION TO A REGISTRATION
STATEMENT, PROSPECTUS OR OTHER DOCUMENT IS REQUIRED SO THAT IT WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)                                 USE ITS BEST EFFORTS TO AVOID THE ISSUANCE
OF OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AS SOON AS POSSIBLE.


 


(E)                                  FURNISH TO EACH PURCHASER AND PURCHASER
COUNSEL, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION
STATEMENT AND EACH AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE, AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING
THOSE

 

24

--------------------------------------------------------------------------------


 


PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE FILING OF
SUCH DOCUMENTS WITH THE COMMISSION.


 


(F)                                    PROMPTLY DELIVER TO EACH PURCHASER AND
PURCHASER COUNSEL, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS OR
PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST.  THE COMPANY HEREBY
CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY EACH OF THE SELLING PURCHASERS IN CONNECTION WITH THE OFFERING AND SALE OF
THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO.


 


(G)                                 (I) IN THE TIME AND MANNER REQUIRED BY EACH
TRADING MARKET, PREPARE AND FILE WITH SUCH TRADING MARKET AN ADDITIONAL SHARES
LISTING APPLICATION COVERING ALL OF THE REGISTRABLE SECURITIES; (II) TAKE ALL
STEPS NECESSARY TO CAUSE SUCH REGISTRABLE SECURITIES TO BE APPROVED FOR LISTING
ON EACH TRADING MARKET AS SOON AS POSSIBLE THEREAFTER; (III) PROVIDE TO THE
PURCHASERS EVIDENCE OF SUCH LISTING; AND (IV) MAINTAIN THE LISTING OF SUCH
REGISTRABLE SECURITIES ON EACH SUCH TRADING MARKET OR ANOTHER ELIGIBLE MARKET.


 


(H)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES, USE ITS BEST EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE
SELLING PURCHASERS AND EACH APPLICABLE PURCHASER COUNSEL IN CONNECTION WITH THE
REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS
ANY PURCHASER REQUESTS IN WRITING, TO KEEP EACH SUCH REGISTRATION OR
QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD
AND TO DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT.


 


(I)                                     COOPERATE WITH THE PURCHASERS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO A
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THIS AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE SUCH
REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES
AS ANY SUCH PURCHASERS MAY REQUEST.


 


(J)                                     UPON THE OCCURRENCE OF ANY EVENT
DESCRIBED IN SECTION 6.2(C)(VII), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A
SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED, NEITHER THE
REGISTRATION STATEMENT NOR SUCH PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(K)                                  COOPERATE WITH ANY DUE DILIGENCE
INVESTIGATION UNDERTAKEN BY THE PURCHASERS IN CONNECTION WITH THE SALE OF
REGISTRABLE SECURITIES, INCLUDING, WITHOUT LIMITATION, BY MAKING AVAILABLE ANY
DOCUMENTS AND INFORMATION; PROVIDED THAT THE COMPANY WILL NOT DELIVER OR MAKE
AVAILABLE TO ANY PURCHASER MATERIAL, NONPUBLIC INFORMATION UNLESS SUCH PURCHASER
SPECIFICALLY REQUESTS IN ADVANCE TO RECEIVE MATERIAL, NONPUBLIC INFORMATION IN
WRITING.

 

25

--------------------------------------------------------------------------------


 


(L)                                     IF HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES BEING OFFERED PURSUANT TO A REGISTRATION STATEMENT SELECT
UNDERWRITERS FOR THE OFFERING, THE COMPANY SHALL ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY FORM,
INCLUDING, WITHOUT LIMITATION, BY PROVIDING CUSTOMARY LEGAL OPINIONS, COMFORT
LETTERS AND INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS.


 


(M)                               COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION.


 


6.3                                 REGISTRATION EXPENSES.  THE COMPANY SHALL
PAY (OR REIMBURSE THE PURCHASERS FOR) ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY, INCLUDING
WITHOUT LIMITATION (A) ALL REGISTRATION AND FILING FEES AND EXPENSES, INCLUDING
WITHOUT LIMITATION THOSE RELATED TO FILINGS WITH THE COMMISSION, ANY TRADING
MARKET AND IN CONNECTION WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS,
(B) PRINTING EXPENSES (INCLUDING WITHOUT LIMITATION EXPENSES OF PRINTING
CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES REQUESTED
BY THE PURCHASERS), (C) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (D) FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (E) FEES AND EXPENSES OF ALL OTHER
PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (F) ALL LISTING FEES TO BE PAID
BY THE COMPANY TO THE TRADING MARKET.


 


6.4                                 INDEMNIFICATION. 


 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY SHALL, NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND
HOLD HARMLESS EACH PURCHASER, THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS,
AGENTS, INVESTMENT ADVISORS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO
CONTROLS ANY SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT OR SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, PARTNERS,
MEMBERS, AND EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, AS INCURRED,
ARISING OUT OF OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE) NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
(I) SUCH UNTRUE STATEMENTS, ALLEGED UNTRUE STATEMENTS, OMISSIONS OR ALLEGED
OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING ANY PURCHASER FURNISHED IN
WRITING TO THE COMPANY BY ANY PURCHASER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATES TO ANY PURCHASER OR ANY PURCHASER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY ANY PURCHASER EXPRESSLY FOR USE IN THE
REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT
OF THE TYPE SPECIFIED IN SECTION 6.2(C)(V)-(VII), THE USE BY SUCH PURCHASER OF
AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO
THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  THE
COMPANY SHALL NOTIFY THE PURCHASERS PROMPTLY OF THE INSTITUTION, THREAT OR
ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


(B)                                 INDEMNIFICATION BY PURCHASERS.  EACH
PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE
COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS
THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND
SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ALL LOSSES (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL JUDGMENT NOT SUBJECT TO APPEAL OR REVIEW)
ARISING SOLELY OUT OF ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF ANY OMISSION OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT
THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR
OMISSION IS CONTAINED IN ANY INFORMATION SO FURNISHED IN WRITING BY SUCH
PURCHASER TO THE COMPANY SPECIFICALLY FOR INCLUSION IN SUCH REGISTRATION
STATEMENT OR SUCH PROSPECTUS OR TO THE EXTENT THAT (I) SUCH UNTRUE STATEMENTS OR
OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH PURCHASER FURNISHED
IN WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATES TO SUCH PURCHASER OR SUCH PURCHASER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER EXPRESSLY FOR USE IN THE
REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT
OF THE TYPE SPECIFIED IN SECTION 6.2(C)(V)-(VII), THE USE BY SUCH PURCHASER OF
AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO
THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  IN NO
EVENT SHALL THE LIABILITY OF ANY SELLING PURCHASER HEREUNDER BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH PURCHASER
UPON THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION
OBLIGATION.


 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING
PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF,
INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH
DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR
LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT
SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH
DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a

 

27

--------------------------------------------------------------------------------

 


 

conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 


(D)                                 CONTRIBUTION.  IF A CLAIM FOR
INDEMNIFICATION UNDER SECTION 6.4(A) OR (B) IS UNAVAILABLE TO AN INDEMNIFIED
PARTY (BY REASON OF PUBLIC POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY,
IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED
PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN
OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR
OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL
BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.4(C),
ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH
PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN
INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION WAS AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission

 

28

--------------------------------------------------------------------------------


 

or alleged omission.  No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 


6.5                                 DISPOSITIONS.  EACH PURCHASER AGREES THAT IT
WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS
APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT.  EACH PURCHASER FURTHER AGREES THAT, UPON RECEIPT OF
A NOTICE FROM THE COMPANY OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED
IN SECTIONS 6.2(C)(V), (VI) OR (VII), SUCH PURCHASER WILL DISCONTINUE
DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT
UNTIL SUCH PURCHASER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED PROSPECTUS
AND/OR AMENDED REGISTRATION STATEMENT CONTEMPLATED BY SECTION 6.2(J), OR UNTIL
IT IS ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE
APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES
OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE
COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH.


 


6.6                                 NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS
SET FORTH IN SCHEDULE 6.6, NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS
(OTHER THAN THE PURCHASERS IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE
SECURITIES OF THE COMPANY IN THE REGISTRATION STATEMENT OTHER THAN THE
REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT AFTER THE DATE HEREOF ENTER
INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT TO ANY OF ITS SECURITY HOLDERS.


 


6.7                                 PIGGY-BACK REGISTRATIONS.  IF THE COMPANY
SHALL DETERMINE TO PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT
RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE
SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES, INCLUDING THE REGISTRABLE
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH PURCHASER WRITTEN NOTICE OF
SUCH DETERMINATION AND IF, WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH NOTICE, ANY
SUCH PURCHASER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT, INCLUDING THE REGISTRATION STATEMENT COVERING THE
REGISTRABLE SECURITIES HEREUNDER, ANY UNDERLYING SHARES OF ANY WARRANTS PRIOR TO
THE EXPIRATION DATE OF SUCH WARRANT, AND IF SUCH NOTICE IS RECEIVED DURING THE
EFFECTIVENESS PERIOD AND THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT
COVERING ALL OF THE REGISTRABLE SECURITIES, ALL OR ANY PART OF SUCH REGISTRABLE
SECURITIES.


 


ARTICLE VII

MISCELLANEOUS

 


7.1                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED BY THE COMPANY OR ANY PURCHASER, BY WRITTEN NOTICE TO THE OTHER
PARTIES, IF THE CLOSING HAS NOT BEEN CONSUMMATED BY THE

 

29

--------------------------------------------------------------------------------


 


THIRD TRADING DAY FOLLOWING THE DATE OF THIS AGREEMENT; PROVIDED THAT NO SUCH
TERMINATION WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE
OTHER PARTY (OR PARTIES).


 


7.2                                 FEES AND EXPENSES.  AT THE CLOSING, THE
COMPANY SHALL PAY TO IROQUOIS MASTER FUND LTD AN AGGREGATE OF $25,000 FOR THEIR
LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND
NEGOTIATION OF THE TRANSACTION DOCUMENTS, OF WHICH AMOUNT $10,000 HAS BEEN
PREVIOUSLY PAID BY THE COMPANY TO IROQUOIS MASTER FUND LTD.  IN LIEU OF THE
FOREGOING REMAINING PAYMENT, IROQUOIS MASTER FUND LTD MAY RETAIN SUCH AMOUNT AT
THE CLOSING.  EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS TO THE
CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS, COUNSEL,
ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH
PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES,
STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE ISSUANCE OF
THE SECURITIES.


 


7.3                                 ENTIRE AGREEMENT.  THE TRANSACTION
DOCUMENTS, TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.  AT OR AFTER THE CLOSING, AND WITHOUT FURTHER
CONSIDERATION, THE COMPANY WILL EXECUTE AND DELIVER TO THE PURCHASERS SUCH
FURTHER DOCUMENTS AS MAY BE REASONABLY REQUESTED IN ORDER TO GIVE PRACTICAL
EFFECT TO THE INTENTION OF THE PARTIES UNDER THE TRANSACTION DOCUMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SECURITIES MAY BE ASSIGNED TO
ANY PERSON IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY SUCH COMPANY SECURITIES.


 


7.4                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION 7.4 PRIOR TO
6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER
THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT
A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,
(C) THE TRADING DAY FOLLOWING THE DATE OF DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH
NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
NOTICES AND COMMUNICATIONS ARE THOSE SET FORTH ON THE SIGNATURE PAGES HEREOF, OR
SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS MAY BE DESIGNATED IN WRITING
HEREAFTER, IN THE SAME MANNER, BY ANY SUCH PERSON.


 


7.5                                 AMENDMENTS; WAIVERS.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND EACH OF THE PURCHASERS OR, IN THE CASE
OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS
SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.  NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO DEPART FROM THE
PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO

 

30

--------------------------------------------------------------------------------


 


THE RIGHTS OF PURCHASERS UNDER ARTICLE VI AND THAT DOES NOT DIRECTLY OR
INDIRECTLY AFFECT THE RIGHTS OF OTHER PURCHASERS MAY BE GIVEN BY PURCHASERS
HOLDING AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH WAIVER
OR CONSENT RELATES.


 


7.6                                 CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR
CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE
DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN
THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.


 


7.7                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR
ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PURCHASERS. ANY PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO ANY
PERSON TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH
TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SECURITIES, BY THE PROVISIONS HEREOF THAT APPLY TO THE “PURCHASERS.” 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SECURITIES MAY BE ASSIGNED TO
ANY PERSON IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.


 


7.8                                 NO THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT THAT EACH RELATED
PERSON IS AN INTENDED THIRD PARTY BENEFICIARY OF SECTION 4.8 AND EACH
INDEMNIFIED PARTY IS AN INTENDED THIRD PARTY BENEFICIARY OF SECTION 6.4 AND (IN
EACH CASE) MAY ENFORCE THE PROVISIONS OF SUCH SECTIONS DIRECTLY AGAINST THE
PARTIES WITH OBLIGATIONS THEREUNDER.


 


7.9                                 GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. 
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY AND
PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY PURCHASER HEREUNDER,
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL

 

31

--------------------------------------------------------------------------------


 


CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND PURCHASERS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.


 


7.10                           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES
CONTAINED HEREIN AND SECTIONS 4.8 AND 6.4 HEREIN SHALL SURVIVE THE CLOSING AND
THE DELIVERY AND/OR EXERCISE OF THE SECURITIES. THE OTHER AGREEMENTS AND
COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY AND/OR
EXERCISE OF THE SECURITIES UNTIL THE EXPIRATION OF THE EFFECTIVENESS PERIOD.


 


7.11                           EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN
SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT
BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY
SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A
VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH
SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE
SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


 


7.12                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE
UPON A VALID AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR,
AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS
AGREEMENT.


 


7.13                           RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR
PROVISIONS OF) THE TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A
RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY
DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN
PROVIDED, THEN SUCH PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION
FROM TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE,
DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS
AND RIGHTS.


 


7.14                           REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED,
THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR
AND UPON CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW
CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND
REASONABLE INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR
INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY
COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


7.15                           REMEDIES.  IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, EACH OF THE PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC
PERFORMANCE UNDER THE TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY
DAMAGES MAY NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY
BREACH OF OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO
WAIVE IN ANY

 

32

--------------------------------------------------------------------------------


 


ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A REMEDY
AT LAW WOULD BE ADEQUATE.


 


7.16                           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO ANY PURCHASER HEREUNDER OR PURSUANT TO
THE WARRANT OR ANY PURCHASER ENFORCES OR EXERCISES ITS RIGHTS HEREUNDER OR
THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR
EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE
REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY BY A
TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE
CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION THE OBLIGATION OR
PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED
IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH
ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


7.17                           ADJUSTMENTS IN SHARE NUMBERS AND PRICES.  IN THE
EVENT OF ANY STOCK SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN
SHARES OF COMMON STOCK (OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR
ENTITLING THE HOLDER THEREOF TO RECEIVE DIRECTLY OR INDIRECTLY SHARES OF COMMON
STOCK), COMBINATION OR OTHER SIMILAR RECAPITALIZATION OR EVENT OCCURRING AFTER
THE DATE HEREOF, EACH REFERENCE IN ANY TRANSACTION DOCUMENT TO A NUMBER OF
SHARES OR A PRICE PER SHARE SHALL BE AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH
EVENT.


 


7.18                           INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND
RIGHTS.  THE OBLIGATIONS AND RIGHTS OF EACH PURCHASER UNDER ANY TRANSACTION
DOCUMENT ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS AND RIGHTS OF ANY OTHER
PURCHASER, AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE
OF THE OBLIGATIONS OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT.  THE
DECISION OF EACH PURCHASER TO PURCHASE SECURITIES PURSUANT TO THIS AGREEMENT HAS
BEEN MADE BY SUCH PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASER AND
INDEPENDENTLY OF ANY INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE
BUSINESS, AFFAIRS, OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY OR OF
THE SUBSIDIARY WHICH MAY HAVE BEEN MADE OR GIVEN BY ANY OTHER PURCHASER OR BY
ANY AGENT OR EMPLOYEE OF ANY OTHER PURCHASER, AND NO PURCHASER OR ANY OF ITS
AGENTS OR EMPLOYEES SHALL HAVE ANY LIABILITY TO ANY OTHER PURCHASER (OR ANY
OTHER PERSON) RELATING TO OR ARISING FROM ANY SUCH INFORMATION, MATERIALS,
STATEMENTS OR OPINIONS.  NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION
DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT THERETO, SHALL BE DEEMED
TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE
OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN
ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENT. THE COMPANY HEREBY
CONFIRMS THAT IT UNDERSTANDS AND AGREES THAT THE PURCHASERS ARE NOT ACTING AS A
“GROUP” AS THAT TERM IS USED IN SECTION 13(D) OF THE EXCHANGE ACT. EACH
PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS ACTED AS AGENT FOR SUCH
PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO OTHER
PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN CONNECTION WITH
MONITORING ITS INVESTMENT HEREUNDER.  EACH PURCHASER SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH

 

33

--------------------------------------------------------------------------------


 


PURPOSE. EACH PURCHASER REPRESENTS THAT IT HAS BEEN REPRESENTED BY ITS OWN
SEPARATE LEGAL COUNSEL IN ITS REVIEW AND NEGOTIATIONS OF THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS AND EACH PARTY REPRESENTS AND CONFIRMS THAT PROSKAUER ROSE
LLP REPRESENTS ONLY IROQUOIS MASTER FUND LTD IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.


 

[SIGNATURE PAGES TO FOLLOW]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

IMAGEWARE SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

10883 Thornmint Rd.

 

 

San Diego, CA 92127

 

 

 

 

 

Facsimile No.: (858) 673-0291

 

 

Telephone No.: (858) 673-8600

 

 

Attn: [                     ]

 

 

 

 

 

 

 

With a copy to:

Greenberg Traurig, LLP

 

 

Tower Center

 

 

650 Town Center Drive

 

 

Suite 1700

 

 

Costa Mesa, CA 92626

 

 

Facsimile No.: (714) 708-6501

 

 

Telephone No.: (714) 708-6510

 

 

Attn: Raymond A. Lee, Esq.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

35

--------------------------------------------------------------------------------


 

 

IROQUOIS MASTER FUND LTD

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Number of Units:

[                                ]

 

 

 

 

 

 

Warrant Shares:

[                                ]

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

Iroquois Master Fund Ltd

 

 

641 Lexington Ave, 26th Floor

 

 

New York, NY 10022

 

 

Facsimile No.: (212) 207-3452

 

 

Telephone No.: (212) 974-3070

 

 

Attn: Joshua Silverman

 

 

 

 

 

 

 

With a copy to:

Proskauer Rose LLP

 

 

1585 Broadway

 

 

New York, New York 10036-8299

 

 

Facsimile No.: (212) 969-2900

 

 

Telephone No.: (212) 969-3000

 

 

Attn: Adam J. Kansler, Esq.

 

 

--------------------------------------------------------------------------------


 

 

[                                                            ]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Number of Units:

[                             ]

 

 

 

 

 

 

 

 

Warrant Shares:

[                             ]

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

[

]

 

 

 

[

]

 

 

 

[

]

 

 

 

[

]

 

 

 

Facsimile No.: [

]

 

 

 

Telephone No.: [

]

 

 

 

Attn: [

]

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibits:

 

A                                      Form of Warrant

B                                        Transfer Agent Instructions

C                                        Opinion of Company Counsel

D                                       Plan of Distribution

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

THESE SECURITIES AND THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AND
UNLESS AND UNTIL REGISTERED UNDER THE ACT, OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION AND QUALIFICATION IS AVAILABLE AND THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

IMAGEWARE SYSTEMS, INC.

 

WARRANT

 

Warrant No. [   ]

Dated: July    , 2005

 

Imageware Systems, Inc., a California corporation (the “Company”), hereby
certifies that, for value received, [Name of Holder] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[          ](1) shares of common stock (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to $3.45 per share (as adjusted from time to time as
provided in Section 9, the “Exercise Price”), at any time and from time to time
from and after the date hereof and through and including the date that is five
(5) years from the date of issuance hereof (the “Expiration Date”), and subject
to the following terms and conditions.  This Warrant (this “Warrant”) is one of
a series of similar Warrants issued pursuant to that certain Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and the
Purchasers identified therein (the “Purchase Agreement”).  All such Warrants are
referred to herein, collectively, as the “Warrants.”

 


1.                                       DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS WARRANT, CAPITALIZED TERMS THAT ARE NOT OTHERWISE
DEFINED HEREIN HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE PURCHASE AGREEMENT.


 


2.                                       REGISTRATION OF WARRANT.  THE COMPANY
SHALL REGISTER THIS WARRANT, UPON RECORDS TO BE MAINTAINED BY THE COMPANY FOR
THAT PURPOSE (THE “WARRANT REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF
FROM TIME TO TIME.  THE COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS
WARRANT AS THE ABSOLUTE OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR
ANY DISTRIBUTION TO THE HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE
TO THE CONTRARY.

 

--------------------------------------------------------------------------------

(1) 38% of the total Shares purchased by the Purchaser.

 

--------------------------------------------------------------------------------


 


3.                                       REGISTRATION OF TRANSFERS.  SUBJECT TO
THE REQUIREMENTS OF SECTION 4.1 OF THE PURCHASE AGREEMENT, THE COMPANY SHALL
REGISTER THE ASSIGNMENT AND TRANSFER OF ANY PORTION OF THIS WARRANT MADE IN
ACCORDANCE WITH THE SECURITIES ACT IN THE WARRANT REGISTER, UPON SURRENDER OF
THIS WARRANT TO THE COMPANY AT ITS ADDRESS SPECIFIED HEREIN, TOGETHER WITH  THE
FORM OF ASSIGNMENT ATTACHED HERETO AS EXHIBIT A DULY COMPLETED AND SIGNED.  UPON
ANY SUCH REGISTRATION OR TRANSFER, A NEW WARRANT TO PURCHASE COMMON STOCK, IN
SUBSTANTIALLY THE FORM OF THIS WARRANT (ANY SUCH NEW WARRANT, A “NEW WARRANT”),
EVIDENCING THE PORTION OF THIS WARRANT SO TRANSFERRED SHALL BE ISSUED TO THE
TRANSFEREE AND A NEW WARRANT EVIDENCING THE REMAINING PORTION OF THIS WARRANT
NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE TRANSFERRING HOLDER.  THE
ACCEPTANCE OF THE NEW WARRANT BY THE TRANSFEREE THEREOF SHALL BE DEEMED THE
ACCEPTANCE BY SUCH TRANSFEREE OF ALL OF THE RIGHTS AND OBLIGATIONS OF A HOLDER
OF A WARRANT.


 


4.                                       EXERCISE AND DURATION OF WARRANT.


 


(A)                                  THIS WARRANT SHALL BE EXERCISABLE BY THE
REGISTERED HOLDER AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE DATE HEREOF
TO AND INCLUDING THE EXPIRATION DATE.  AT 6:30 P.M., NEW YORK CITY TIME ON THE
EXPIRATION DATE, THE PORTION OF THIS WARRANT NOT EXERCISED PRIOR THERETO SHALL
BE AND BECOME VOID AND OF NO VALUE; PROVIDED THAT, IF THE AVERAGE OF THE CLOSING
PRICES FOR THE FIVE TRADING DAYS IMMEDIATELY PRIOR TO (BUT NOT INCLUDING) THE
EXPIRATION DATE EXCEEDS THE EXERCISE PRICE ON THE EXPIRATION DATE, THEN THIS
WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED IN FULL (TO THE EXTENT NOT
PREVIOUSLY EXERCISED) ON A “CASHLESS EXERCISE” BASIS AT 6:30 P.M. NEW YORK CITY
TIME ON THE EXPIRATION DATE IF A “CASHLESS EXERCISE” MAY OCCUR AT SUCH TIME
PURSUANT TO SECTION 10 BELOW.


 


(B)                                 A HOLDER MAY EXERCISE THIS WARRANT BY
DELIVERING TO THE COMPANY (I) AN EXERCISE NOTICE, IN THE FORM ATTACHED HERETO AS
EXHIBIT B (THE “EXERCISE NOTICE”), APPROPRIATELY COMPLETED AND DULY SIGNED, AND
(II) PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF WARRANT SHARES AS TO WHICH
THIS WARRANT IS BEING EXERCISED (WHICH MAY TAKE THE FORM OF A “CASHLESS
EXERCISE” IF SO INDICATED IN THE EXERCISE NOTICE AND IF A “CASHLESS EXERCISE”
MAY OCCUR AT SUCH TIME PURSUANT TO THIS SECTION 10 BELOW, AND THE DATE SUCH
ITEMS ARE DELIVERED TO THE COMPANY (AS DETERMINED IN ACCORDANCE WITH THE NOTICE
PROVISIONS HEREOF) IS AN “EXERCISE DATE.”  THE HOLDER SHALL NOT BE REQUIRED TO
DELIVER THE ORIGINAL WARRANT IN ORDER TO EFFECT AN EXERCISE HEREUNDER. 
EXECUTION AND DELIVERY OF THE EXERCISE NOTICE SHALL HAVE THE SAME EFFECT AS
CANCELLATION OF THE ORIGINAL WARRANT AND ISSUANCE OF A NEW WARRANT EVIDENCING
THE RIGHT TO PURCHASE THE REMAINING NUMBER OF WARRANT SHARES.


 


5.                                       DELIVERY OF WARRANT SHARES.


 


(A)                                  UPON EXERCISE OF THIS WARRANT, THE COMPANY
SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THREE TRADING DAYS AFTER THE EXERCISE
DATE) ISSUE OR CAUSE TO BE ISSUED AND CAUSE TO BE DELIVERED TO OR UPON THE
WRITTEN ORDER OF THE HOLDER AND IN SUCH NAME OR NAMES AS THE HOLDER MAY
DESIGNATE, A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE UPON SUCH EXERCISE,
FREE OF RESTRICTIVE LEGENDS UNLESS A REGISTRATION STATEMENT COVERING THE RESALE
OF THE WARRANT SHARES AND NAMING THE HOLDER AS A SELLING STOCKHOLDER THEREUNDER
IS NOT THEN EFFECTIVE AND THE WARRANT SHARES ARE NOT FREELY TRANSFERABLE WITHOUT
VOLUME RESTRICTIONS PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  THE HOLDER,
OR ANY PERSON SO DESIGNATED BY THE HOLDER TO RECEIVE WARRANT SHARES SHALL BE
DEEMED TO HAVE BECOME HOLDER OF RECORD OF SUCH WARRANT SHARES AS OF THE EXERCISE
DATE.

 

2

--------------------------------------------------------------------------------


 


THE COMPANY SHALL, UPON REQUEST OF THE HOLDER, USE ITS BEST EFFORTS TO DELIVER
WARRANT SHARES HEREUNDER ELECTRONICALLY THROUGH THE DEPOSITORY TRUST CORPORATION
OR ANOTHER ESTABLISHED CLEARING CORPORATION PERFORMING SIMILAR FUNCTIONS.


 


(B)                                 THIS WARRANT IS EXERCISABLE, EITHER IN ITS
ENTIRETY OR, FROM TIME TO TIME, FOR A PORTION OF THE NUMBER OF WARRANT SHARES. 
UPON SURRENDER OF THIS WARRANT FOLLOWING ONE OR MORE PARTIAL EXERCISES, THE
COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED, AT ITS EXPENSE, A NEW WARRANT
EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF WARRANT SHARES.


 


(C)                                  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE
TO A HOLDER, IF THE COMPANY FAILS TO DELIVER TO THE HOLDER A CERTIFICATE
REPRESENTING WARRANT SHARES BY THE THIRD TRADING DAY AFTER THE DATE ON WHICH
DELIVERY OF SUCH CERTIFICATE IS REQUIRED BY THIS WARRANT AND IF AFTER SUCH THIRD
TRADING DAY THE HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE)
SHARES OF COMMON STOCK TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF THE
WARRANT SHARES THAT THE HOLDER ANTICIPATED RECEIVING FROM THE COMPANY (A
“BUY-IN”), THEN THE COMPANY SHALL, WITHIN THREE TRADING DAYS AFTER THE HOLDER’S
REQUEST AND IN THE HOLDER’S DISCRETION, EITHER (I) PAY CASH TO THE HOLDER IN AN
AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING BROKERAGE
COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO PURCHASED (THE “BUY-IN
PRICE”), AT WHICH POINT THE COMPANY’S OBLIGATION TO DELIVER SUCH CERTIFICATE
(AND TO ISSUE SUCH COMMON STOCK) SHALL TERMINATE, OR (II) PROMPTLY HONOR ITS
OBLIGATION TO DELIVER TO THE HOLDER A CERTIFICATE OR CERTIFICATES REPRESENTING
SUCH COMMON STOCK AND PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE EXCESS
(IF ANY) OF THE BUY-IN PRICE OVER THE PRODUCT OF (A) SUCH NUMBER OF SHARES OF
COMMON STOCK, TIMES (B) THE CLOSING PRICE ON THE DATE OF THE EVENT GIVING RISE
TO THE COMPANY’S OBLIGATION TO DELIVER SUCH CERTIFICATE.


 


(D)                                 THE COMPANY’S OBLIGATIONS TO ISSUE AND
DELIVER WARRANT SHARES IN ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE
THE SAME, ANY WAIVER OR CONSENT WITH RESPECT TO ANY PROVISION HEREOF, THE
RECOVERY OF ANY JUDGMENT AGAINST ANY PERSON OR ANY ACTION TO ENFORCE THE SAME,
OR ANY SETOFF, COUNTERCLAIM, RECOUPMENT, LIMITATION OR TERMINATION, OR ANY
BREACH OR ALLEGED BREACH BY THE HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO
THE COMPANY OR ANY VIOLATION OR ALLEGED VIOLATION OF LAW BY THE HOLDER OR ANY
OTHER PERSON, AND IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
LIMIT SUCH OBLIGATION OF THE COMPANY TO THE HOLDER IN CONNECTION WITH THE
ISSUANCE OF WARRANT SHARES.  NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO
PURSUE ANY OTHER REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY
INCLUDING, WITHOUT LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER
CERTIFICATES REPRESENTING SHARES OF COMMON STOCK UPON EXERCISE OF THE WARRANT AS
REQUIRED PURSUANT TO THE TERMS HEREOF.


 


6.                                       CHARGES, TAXES AND EXPENSES.  ISSUANCE
AND DELIVERY OF CERTIFICATES FOR SHARES OF COMMON STOCK UPON EXERCISE OF THIS
WARRANT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER
TAX, WITHHOLDING TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR EXPENSE IN
RESPECT OF THE ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND EXPENSES
SHALL BE PAID BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED
IN THE REGISTRATION OF ANY CERTIFICATES FOR WARRANT SHARES OR WARRANTS IN A NAME
OTHER THAN THAT OF THE HOLDER OR AN AFFILIATE THEREOF.  THE HOLDER

 

3

--------------------------------------------------------------------------------


 


SHALL BE RESPONSIBLE FOR ALL OTHER TAX LIABILITY THAT MAY ARISE AS A RESULT OF
HOLDING OR TRANSFERRING THIS WARRANT OR RECEIVING WARRANT SHARES UPON EXERCISE
HEREOF.


 


7.                                       REPLACEMENT OF WARRANT.  IF THIS
WARRANT IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
HEREOF, OR IN LIEU OF AND SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY
UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS,
THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE INDEMNITY, IF REQUESTED. 
APPLICANTS FOR A NEW WARRANT UNDER SUCH CIRCUMSTANCES SHALL ALSO COMPLY WITH
SUCH OTHER REASONABLE REGULATIONS AND PROCEDURES AND PAY SUCH OTHER REASONABLE
THIRD-PARTY COSTS AS THE COMPANY MAY PRESCRIBE.


 


8.                                       RESERVATION OF WARRANT SHARES.  THE
COMPANY COVENANTS THAT IT WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF
THE AGGREGATE OF ITS AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED COMMON
STOCK, SOLELY FOR THE PURPOSE OF ENABLING IT TO ISSUE WARRANT SHARES UPON
EXERCISE OF THIS WARRANT AS PROVIDED HEREIN, THE NUMBER OF WARRANT SHARES WHICH
ARE THEN ISSUABLE AND DELIVERABLE UPON THE EXERCISE OF THIS ENTIRE WARRANT FREE
FROM PREEMPTIVE RIGHTS OR ANY OTHER CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER
THAN THE HOLDER (AFTER GIVING EFFECT TO THE ADJUSTMENTS AND RESTRICTIONS OF
SECTION 9, IF ANY). THE COMPANY COVENANTS THAT ALL WARRANT SHARES SO ISSUABLE
AND DELIVERABLE SHALL, UPON ISSUANCE AND THE PAYMENT OF THE APPLICABLE EXERCISE
PRICE IN ACCORDANCE WITH THE TERMS HEREOF BE DULY AND VALIDLY AUTHORIZED, ISSUED
AND FULLY PAID AND NONASSESSABLE.  THE COMPANY WILL TAKE ALL SUCH ACTION AS MAY
BE NECESSARY TO ASSURE THAT SUCH SHARES OF COMMON STOCK MAY BE ISSUED AS
PROVIDED HEREIN WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY
REQUIREMENTS OF ANY SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM UPON WHICH
THE COMMON STOCK MAY BE LISTED.


 


9.                                       CERTAIN ADJUSTMENTS.  THE EXERCISE
PRICE AND NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS SET FORTH IN THIS SECTION 9.


 


(A)                                  STOCK DIVIDENDS AND SPLITS.  IF THE
COMPANY, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK
DIVIDEND ON ITS COMMON STOCK OR OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS OF
CAPITAL STOCK THAT IS PAYABLE IN SHARES OF COMMON STOCK, (II) SUBDIVIDES
OUTSTANDING SHARES OF COMMON STOCK INTO A LARGER NUMBER OF SHARES, OR
(III) COMBINES OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF
SHARES, THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE MULTIPLIED BY A
FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT AND OF WHICH THE DENOMINATOR SHALL BE
THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH EVENT. 
ANY ADJUSTMENT MADE PURSUANT TO CLAUSE (I) OF THIS PARAGRAPH SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION, AND ANY
ADJUSTMENT PURSUANT TO CLAUSES (II) OR (III) OF THIS PARAGRAPH SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR
COMBINATION.


 


(B)                                 PRO RATA DISTRIBUTIONS.  EXCEPT AS PROVIDED
BELOW, IF THE COMPANY, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING,
DISTRIBUTES TO HOLDERS OF COMMON STOCK (I) EVIDENCES OF ITS INDEBTEDNESS,
(II) ANY SECURITY (OTHER THAN A DISTRIBUTION OF COMMON STOCK COVERED BY THE
PRECEDING PARAGRAPH), (III) RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY
SECURITY, OR (IV) ANY OTHER ASSET (IN EACH CASE, “DISTRIBUTED PROPERTY”), THEN
IN EACH SUCH CASE THE EXERCISE PRICE

 

4

--------------------------------------------------------------------------------


 


IN EFFECT IMMEDIATELY PRIOR TO THE RECORD DATE FIXED FOR DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DISTRIBUTION SHALL BE ADJUSTED (EFFECTIVE
ON SUCH RECORD DATE) TO EQUAL THE PRODUCT OF SUCH EXERCISE PRICE TIMES A
FRACTION OF WHICH THE DENOMINATOR SHALL BE THE AVERAGE OF THE CLOSING PRICES FOR
THE FIVE TRADING DAYS IMMEDIATELY PRIOR TO (BUT NOT INCLUDING) SUCH RECORD DATE
AND OF WHICH THE NUMERATOR SHALL BE SUCH AVERAGE LESS THE THEN FAIR MARKET VALUE
OF THE DISTRIBUTED PROPERTY DISTRIBUTED IN RESPECT OF  ONE OUTSTANDING SHARE OF
COMMON STOCK, AS DETERMINED BY THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS THAT REGULARLY EXAMINE THE FINANCIAL STATEMENTS OF THE COMPANY (AN
“APPRAISER”).  IN SUCH EVENT, THE HOLDER, AFTER RECEIPT OF THE DETERMINATION BY
THE APPRAISER, SHALL HAVE THE RIGHT TO SELECT AN ADDITIONAL APPRAISER (WHICH
SHALL BE A NATIONALLY RECOGNIZED ACCOUNTING FIRM), IN WHICH CASE SUCH FAIR
MARKET VALUE SHALL BE DEEMED TO EQUAL THE AVERAGE OF THE VALUES DETERMINED BY
EACH OF THE APPRAISER AND SUCH APPRAISER.  AS AN ALTERNATIVE TO THE FOREGOING
ADJUSTMENT TO THE EXERCISE PRICE, AT THE REQUEST OF THE HOLDER DELIVERED BEFORE
THE 90TH DAY AFTER SUCH RECORD DATE, THE COMPANY WILL DELIVER TO SUCH HOLDER,
WITHIN FIVE TRADING DAYS AFTER SUCH REQUEST (OR, IF LATER, ON THE EFFECTIVE DATE
OF SUCH DISTRIBUTION), THE DISTRIBUTED PROPERTY THAT SUCH HOLDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE WARRANT SHARES FOR WHICH THIS WARRANT
COULD HAVE BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH RECORD DATE.  IF SUCH
DISTRIBUTED PROPERTY IS NOT DELIVERED TO A HOLDER PURSUANT TO THE PRECEDING
SENTENCE, THEN UPON EXPIRATION OF OR ANY EXERCISE OF THE WARRANT THAT OCCURS
AFTER SUCH RECORD DATE, SUCH HOLDER SHALL REMAIN ENTITLED TO RECEIVE, IN
ADDITION TO THE WARRANT SHARES OTHERWISE ISSUABLE UPON SUCH EXERCISE (IF
APPLICABLE), SUCH DISTRIBUTED PROPERTY.  NOTWITHSTANDING THE FOREGOING, NO
ADJUSTMENT SHALL BE MADE PURSUANT TO THIS SECTION 9(B) AS A RESULT OF THE
ISSUANCE PURSUANT TO CLAUSE (D) OF THE DEFINITION OF EXCLUDED STOCK.


 


(C)                                  FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME
WHILE THIS WARRANT IS OUTSTANDING, (I) THE COMPANY EFFECTS ANY MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER PERSON, (II) THE COMPANY
EFFECTS ANY SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A SERIES OF
RELATED TRANSACTIONS, (III) ANY TENDER OFFER OR EXCHANGE OFFER (WHETHER BY THE
COMPANY OR ANOTHER PERSON) IS COMPLETED PURSUANT TO WHICH HOLDERS OF COMMON
STOCK ARE PERMITTED TO TENDER OR EXCHANGE THEIR SHARES FOR OTHER SECURITIES,
CASH OR PROPERTY, OR (IV) THE COMPANY EFFECTS ANY RECLASSIFICATION OF THE COMMON
STOCK OR ANY COMPULSORY SHARE EXCHANGE PURSUANT TO WHICH THE COMMON STOCK IS
EFFECTIVELY CONVERTED INTO OR EXCHANGED FOR OTHER SECURITIES, CASH OR PROPERTY
(OTHER THAN AS A RESULT OF A SUBDIVISION OR COMBINATION OF SHARES OF COMMON
STOCK COVERED BY SECTION 9(A) ABOVE) (IN ANY SUCH CASE, A “FUNDAMENTAL
TRANSACTION”), THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON
EXERCISE OF THIS WARRANT, THE SAME AMOUNT AND KIND OF SECURITIES, CASH OR
PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE OCCURRENCE OF SUCH
FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY PRIOR TO SUCH FUNDAMENTAL
TRANSACTION, THE HOLDER OF THE NUMBER OF WARRANT SHARES THEN ISSUABLE UPON
EXERCISE IN FULL OF THIS WARRANT (THE “ALTERNATE CONSIDERATION”).  THE AGGREGATE
EXERCISE PRICE FOR THIS WARRANT WILL NOT BE AFFECTED BY ANY SUCH FUNDAMENTAL
TRANSACTION, BUT THE COMPANY SHALL APPORTION SUCH AGGREGATE EXERCISE PRICE AMONG
THE ALTERNATE CONSIDERATION IN A REASONABLE MANNER REFLECTING THE RELATIVE VALUE
OF ANY DIFFERENT COMPONENTS OF THE ALTERNATE CONSIDERATION. IF HOLDERS OF COMMON
STOCK ARE GIVEN ANY CHOICE AS TO THE SECURITIES, CASH OR PROPERTY TO BE RECEIVED
IN A FUNDAMENTAL TRANSACTION, THEN THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS
TO THE ALTERNATE CONSIDERATION IT RECEIVES UPON ANY EXERCISE OF THIS WARRANT
FOLLOWING SUCH FUNDAMENTAL TRANSACTION.  IN THE EVENT OF A FUNDAMENTAL
TRANSACTION, THE COMPANY OR THE SUCCESSOR OR PURCHASING PERSON, AS THE CASE MAY
BE, SHALL EXECUTE WITH THE HOLDER A WRITTEN AGREEMENT PROVIDING THAT:

 

5

--------------------------------------------------------------------------------


 

(x)                                   this Warrant shall thereafter entitle the
Holder to purchase the Alternate Consideration in accordance with this
Section 9(c),

 

(y)                                 in the case of any such successor or
purchasing Person, upon such consolidation, merger, statutory exchange,
combination, sale or conveyance such successor or purchasing Person shall be
jointly and severally liable with the Company for the performance of all of the
Company’s obligations under this Warrant and the Purchase Agreement, and

 

(z)                                   if registration or qualification is
required under the Exchange Act or applicable state law for the public resale by
the Holder of shares of stock and other securities so issuable upon exercise of
this Warrant, such registration or qualification shall be completed prior to
such reclassification, change, consolidation, merger, statutory exchange,
combination or sale.

 


IF, IN THE CASE OF ANY FUNDAMENTAL TRANSACTION, THE ALTERNATE CONSIDERATION
INCLUDES SHARES OF STOCK, OTHER SECURITIES, OTHER PROPERTY OR ASSETS OF A PERSON
OTHER THAN THE COMPANY OR ANY SUCH SUCCESSOR OR PURCHASING PERSON, AS THE CASE
MAY BE, IN SUCH FUNDAMENTAL TRANSACTION, THEN SUCH WRITTEN AGREEMENT SHALL ALSO
BE EXECUTED BY SUCH OTHER PERSON AND SHALL CONTAIN SUCH ADDITIONAL PROVISIONS TO
PROTECT THE INTERESTS OF THE HOLDER AS THE BOARD OF DIRECTORS OF THE COMPANY
SHALL REASONABLY CONSIDER NECESSARY BY REASON OF THE FOREGOING.  AT THE HOLDER’S
REQUEST, ANY SUCCESSOR TO THE COMPANY OR SURVIVING ENTITY IN SUCH FUNDAMENTAL
TRANSACTION SHALL ISSUE TO THE HOLDER A NEW WARRANT CONSISTENT WITH THE
FOREGOING PROVISIONS AND EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE
CONSIDERATION FOR THE AGGREGATE EXERCISE PRICE UPON EXERCISE THEREOF.  THE TERMS
OF ANY AGREEMENT PURSUANT TO WHICH A FUNDAMENTAL TRANSACTION IS EFFECTED SHALL
INCLUDE TERMS REQUIRING ANY SUCH SUCCESSOR OR SURVIVING ENTITY TO COMPLY WITH
THE PROVISIONS OF THIS PARAGRAPH (C) AND INSURING THAT THE WARRANT (OR ANY SUCH
REPLACEMENT SECURITY) WILL BE SIMILARLY ADJUSTED UPON ANY SUBSEQUENT TRANSACTION
ANALOGOUS TO A FUNDAMENTAL TRANSACTION. IF ANY FUNDAMENTAL TRANSACTION
CONSTITUTES OR RESULTS IN A CHANGE OF CONTROL, THEN AT THE REQUEST OF THE HOLDER
DELIVERED BEFORE THE 90TH DAY AFTER SUCH FUNDAMENTAL TRANSACTION, THE COMPANY
(OR ANY SUCH SUCCESSOR OR SURVIVING ENTITY) WILL PURCHASE THE WARRANT FROM THE
HOLDER FOR A PURCHASE PRICE, PAYABLE IN CASH WITHIN FIVE TRADING DAYS AFTER SUCH
REQUEST (OR, IF LATER, ON THE EFFECTIVE DATE OF THE FUNDAMENTAL TRANSACTION),
EQUAL TO THE BLACK-SCHOLES VALUE OF THE REMAINING UNEXERCISED PORTION OF THIS
WARRANT ON THE DATE OF SUCH REQUEST.


 


(D)                                 SUBSEQUENT EQUITY SALES.


 


(I)                                     IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, THE COMPANY OR ANY SUBSIDIARY ISSUES ADDITIONAL SHARES OF COMMON
STOCK OR RIGHTS, WARRANTS, OPTIONS OR OTHER SECURITIES OR DEBT CONVERTIBLE,
EXERCISABLE OR EXCHANGEABLE FOR SHARES OF COMMON STOCK OR OTHERWISE ENTITLING
ANY PERSON TO ACQUIRE SHARES OF COMMON STOCK (COLLECTIVELY, “COMMON STOCK
EQUIVALENTS”) AT AN EFFECTIVE NET PRICE TO THE COMPANY PER SHARE OF COMMON STOCK
(THE “EFFECTIVE PRICE”) LESS THAN THE EXERCISE PRICE (AS ADJUSTED HEREUNDER TO
SUCH DATE), THEN THE EXERCISE PRICE SHALL BE REDUCED TO EQUAL THE “NEW EXERCISE
PRICE” DETERMINED AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 

 

 

 

CS + (AC/EP)

 

NEP = EP x

 

CS + AS

 

where

 

CS =                             Common Stock outstanding (on a fully converted
basis) prior to the dilutive issuance,

 

AC =                          Aggregate consideration paid for the securities
causing the dilutive adjustment,

 

EP =                              Exercise Price prior to the adjustment of the
Warrant being adjusted,

 

AS =                           Number of shares of securities (on as converted
basis) causing the dilutive issuance, and

 

NEP =                     New Exercise Price.

 


(II)                                  IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, THE COMPANY OR ANY SUBSIDIARY ISSUES COMMON STOCK EQUIVALENTS WITH
AN EFFECTIVE PRICE OR A NUMBER OF UNDERLYING SHARES THAT FLOATS OR RESETS OR
OTHERWISE VARIES OR IS SUBJECT TO ADJUSTMENT BASED (DIRECTLY OR INDIRECTLY) ON
MARKET PRICES OF THE COMMON STOCK (A “FLOATING PRICE SECURITY”), THEN FOR
PURPOSES OF APPLYING THE PRECEDING PARAGRAPH IN CONNECTION WITH ANY SUBSEQUENT
EXERCISE, THE NEW EFFECTIVE PRICE, IF ANY, WILL BE DETERMINED SEPARATELY ON EACH
EXERCISE DATE BASED UPON THE LOWEST EFFECTIVE PRICE AT WHICH ANY HOLDER OF SUCH
FLOATING PRICE SECURITY IS ENTITLED TO ACQUIRE COMMON STOCK ON SUCH EXERCISE
DATE (REGARDLESS OF WHETHER ANY SUCH HOLDER ACTUALLY ACQUIRES ANY SHARES ON SUCH
DATE).


 


(III)                               NOTWITHSTANDING THE FOREGOING, NO ADJUSTMENT
WILL BE MADE UNDER THIS SECTION 9(D) IN RESPECT OF ANY EXCLUDED STOCK.


 


(E)                                  NUMBER OF WARRANT SHARES.  SIMULTANEOUSLY
WITH ANY ADJUSTMENT TO THE EXERCISE PRICE PURSUANT TO PARAGRAPHS (A) OR (B) OF
THIS SECTION, THE NUMBER OF WARRANT SHARES THAT MAY BE PURCHASED UPON EXERCISE
OF THIS WARRANT SHALL BE INCREASED OR DECREASED PROPORTIONATELY, SO THAT AFTER
SUCH ADJUSTMENT THE AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR THE INCREASED
OR DECREASED NUMBER OF WARRANT SHARES SHALL BE THE SAME AS THE AGGREGATE
EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(F)                                    CALCULATIONS.  ALL FINAL CALCULATIONS
UNDER THIS SECTION 9 SHALL BE MADE TO THE NEAREST CENT.  THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AT ANY GIVEN TIME SHALL NOT INCLUDE SHARES OWNED OR
HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE DISPOSITION OF ANY SUCH
SHARES SHALL BE CONSIDERED AN ISSUE OR SALE OF COMMON STOCK.


 


(G)                                 NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE
OF EACH ADJUSTMENT PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL
PROMPTLY COMPUTE SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT
AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT
OF THE ADJUSTED EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR
OTHER SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE),
DESCRIBING THE TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN
DETAIL THE FACTS UPON WHICH SUCH

 

7

--------------------------------------------------------------------------------


 


ADJUSTMENT IS BASED.  UPON WRITTEN REQUEST, THE COMPANY WILL PROMPTLY DELIVER A
COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND TO THE COMPANY’S TRANSFER AGENT.


 


(H)                                 NOTICE OF CORPORATE EVENTS.  IF THE COMPANY
(I) DECLARES A DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER
PROPERTY IN RESPECT OF ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY
GRANTING OF RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF
THE COMPANY OR ANY SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY
AGREEMENT CONTEMPLATING OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL
TRANSACTION OR (III) AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE AFFAIRS OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE
HOLDER A NOTICE DESCRIBING THE MATERIAL TERMS AND CONDITIONS OF SUCH
TRANSACTION, AT LEAST 20 CALENDAR DAYS PRIOR TO THE APPLICABLE RECORD OR
EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD COMMON STOCK IN ORDER TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND THE COMPANY WILL
TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE HOLDER IS GIVEN
THE PRACTICAL OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH TIME SO AS TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION; PROVIDED, HOWEVER, THAT
THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN SHALL NOT AFFECT THE
VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED IN SUCH NOTICE.


 


10.                                 PAYMENT OF EXERCISE PRICE.  THE HOLDER SHALL
PAY THE EXERCISE PRICE IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED, HOWEVER, THAT
IF FOLLOWING THE REQUIRED EFFECTIVENESS DATE, THE REGISTRATION STATEMENT IS NOT
EFFECTIVE ON THE EXERCISE DATE, THEN THE HOLDER MAY SATISFY ITS OBLIGATION TO
PAY THE EXERCISE PRICE THROUGH A “CASHLESS EXERCISE,” IN WHICH EVENT THE COMPANY
SHALL ISSUE TO THE HOLDER THE NUMBER OF WARRANT SHARES DETERMINED AS FOLLOWS:

 

 

X = Y [(A-B)/A]

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

 

 

A = the arithmetic average of the Closing Prices for the five Trading Days
immediately prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that subject to the requirements of
Rule 144(d)(3)(ii), the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have commenced, on the date this Warrant
was originally issued pursuant to the Purchase Agreement.

 


11.                                 LIMITATION ON EXERCICE.  (A) NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE NUMBER OF SHARES OF COMMON STOCK
THAT MAY BE ACQUIRED BY THE HOLDER UPON ANY EXERCISE OF THIS WARRANT (OR
OTHERWISE IN RESPECT HEREOF) SHALL BE LIMITED TO THE EXTENT NECESSARY TO INSURE
THAT, FOLLOWING SUCH EXERCISE (OR OTHER ISSUANCE), THE TOTAL NUMBER OF SHARES OF
COMMON

 

8

--------------------------------------------------------------------------------


 


STOCK THEN BENEFICIALLY OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY OTHER
PERSONS WHOSE BENEFICIAL OWNERSHIP OF COMMON STOCK WOULD BE AGGREGATED WITH THE
HOLDER’S FOR PURPOSES OF SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT EXCEED
4.999%  (THE “THRESHOLD PERCENTAGE”) OR 9.999% (THE “MAXIMUM PERCENTAGE”) OF THE
TOTAL NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMMON STOCK (INCLUDING FOR
SUCH PURPOSE THE SHARES OF COMMON STOCK ISSUABLE UPON SUCH EXERCISE).  FOR SUCH
PURPOSES, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER.  EACH DELIVERY OF AN EXERCISE NOTICE HEREUNDER WILL CONSTITUTE A
REPRESENTATION BY THE HOLDER THAT IT HAS EVALUATED THE LIMITATIONS SET FORTH IN
THIS PARAGRAPH AND DETERMINED THAT ISSUANCE OF THE FULL NUMBER OF WARRANT SHARES
REQUESTED IN SUCH EXERCISE NOTICE IS PERMITTED UNDER THIS PARAGRAPH.  THE
COMPANY’S OBLIGATION TO ISSUE SHARES OF COMMON STOCK IN EXCESS OF THE
LIMITATIONS REFERRED TO IN THIS SECTION SHALL BE SUSPENDED (AND SHALL NOT
TERMINATE OR EXPIRE NOTWITHSTANDING ANY CONTRARY PROVISIONS HEREOF) UNTIL SUCH
TIME, IF ANY, AS SUCH SHARES OF COMMON STOCK MAY BE ISSUED IN COMPLIANCE WITH
SUCH LIMITATION.  BY WRITTEN NOTICE TO THE COMPANY, THE HOLDER SHALL HAVE THE
RIGHT (X) AT ANY TIME AND FROM TIME TO TIME TO REDUCE ITS MAXIMUM PERCENTAGE
IMMEDIATELY UPON NOTICE TO THE COMPANY IN THE EVENT AND ONLY TO THE EXTENT THAT
SECTION 16 OF THE EXCHANGE ACT OR THE RULES PROMULGATED THEREUNDER (OR ANY
SUCCESSOR STATUTE OR RULES) IS CHANGED TO REDUCE THE BENEFICIAL OWNERSHIP
PERCENTAGE THRESHOLD THEREUNDER TO A PERCENTAGE LESS THAN 9.999% AND (Y) AT ANY
TIME AND FROM TIME TO TIME, TO WAIVE THE PROVISIONS OF THIS SECTION INSOFAR AS
THEY RELATE TO THE THRESHOLD PERCENTAGE OR TO INCREASE OR DECREASE ITS THRESHOLD
PERCENTAGE (BUT NOT IN EXCESS OF THE MAXIMUM PERCENTAGE) UNLESS THE HOLDER SHALL
HAVE, BY WRITTEN INSTRUMENT DELIVERED TO THE COMPANY, IRREVOCABLY WAIVED ITS
RIGHTS TO SO INCREASE OR DECREASE ITS THRESHOLD PERCENTAGE, BUT (I) ANY SUCH
WAIVER, INCREASE OR DECREASE WILL NOT BE EFFECTIVE UNTIL THE 61ST DAY AFTER SUCH
NOTICE IS DELIVERED TO THE COMPANY, AND (II) ANY SUCH WAIVER OR INCREASE OR
DECREASE WILL APPLY ONLY TO THE HOLDER AND NOT TO ANY OTHER HOLDER OF WARRANTS.


 

(b)                                 Notwithstanding anything to the contrary
contained herein, the maximum number of shares of Common Stock that the Company
may issue pursuant to the Transaction Documents at an effective purchase price
less than the Closing Price on the Trading Day immediately preceding the Closing
Date equals 19.99% of the outstanding shares of Common Stock immediately
preceding the Closing Date  (the “Issuable Maximum”), unless the Company obtains
shareholder approval in accordance with the rules and regulations of the
applicable Trading Market.  If, at the time any Holder requests an exercise of
any of the Warrants, the Actual Minimum (excluding any shares issued or issuable
at an effective purchase price in excess of the Closing Price on the Trading Day
immediately preceding the Closing Date) exceeds the Issuable Maximum (and if the
Company has not previously obtained the required shareholder approval), then the
Company shall issue to the Holder requesting such exercise a number of shares of
Common Stock not exceeding such Holder’s pro-rata portion of the Issuable
Maximum (based on such Holder’s share (vis-à-vis other Holders) of the aggregate
purchase price paid under the Purchase Agreement and taking into account any
Warrant Shares previously issued to such Holder).  For the purposes hereof,
“Actual Minimum” shall mean, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon exercise in full of all Warrants, without giving effect to (x) any limits
on the number of shares of Common Stock that may be owned by a Holder at any one
time, or (y) any additional

 

9

--------------------------------------------------------------------------------


 

Underlying Shares that could be issuable as a result of any future possible
adjustments made under Section 9(d).

 


12.                                 FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE OR CAUSE TO BE ISSUED FRACTIONAL WARRANT SHARES ON THE
EXERCISE OF THIS WARRANT.  IF ANY FRACTION OF A WARRANT SHARE WOULD, EXCEPT FOR
THE PROVISIONS OF THIS SECTION 12, BE ISSUABLE UPON EXERCISE OF THIS WARRANT,
THE NUMBER OF WARRANT SHARES TO BE ISSUED WILL BE ROUNDED UP TO THE NEAREST
WHOLE SHARE OR RIGHT TO PURCHASE THE NEAREST WHOLE SHARE, AS THE CASE MAY BE.


 


13.                                 FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE OR CAUSE TO BE ISSUED FRACTIONAL WARRANT SHARES ON THE
EXERCISE OF THIS WARRANT.  IF ANY FRACTION OF A WARRANT SHARE WOULD, EXCEPT FOR
THE PROVISIONS OF THIS SECTION 13, BE ISSUABLE UPON EXERCISE OF THIS WARRANT,
THE NUMBER OF WARRANT SHARES TO BE ISSUED WILL BE ROUNDED UP TO THE NEAREST
WHOLE SHARE OR RIGHT TO PURCHASE THE NEAREST WHOLE SHARE, AS THE CASE MAY BE.


 


14.                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES HEREUNDER (INCLUDING WITHOUT LIMITATION ANY
EXERCISE NOTICE) SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON
THE EARLIEST OF (I) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR
TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY
AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT
A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,
(III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY A NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  DELIVERY BY FACSIMILE TRANSMISSION
SHALL NOT BE DEEMED DELIVERED UNLESS A VERIFIABLE PROOF OF TRANSMISSION IS
PROVIDED.  THE ADDRESS FOR SUCH NOTICES OR COMMUNICATIONS SHALL BE AS SET FORTH
IN THE PURCHASE AGREEMENT.


 


15.                                 WARRANT AGENT.  THE COMPANY SHALL SERVE AS
WARRANT AGENT UNDER THIS WARRANT.  UPON 30 DAYS’ NOTICE TO THE HOLDER, THE
COMPANY MAY APPOINT A NEW WARRANT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY
OR ANY NEW WARRANT AGENT MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY
CONSOLIDATION TO WHICH THE COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR
ANY CORPORATION TO WHICH THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS
SUBSTANTIALLY ALL OF ITS CORPORATE TRUST OR SHAREHOLDERS SERVICES BUSINESS SHALL
BE A SUCCESSOR WARRANT AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT.  ANY
SUCH SUCCESSOR WARRANT AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS
WARRANT AGENT TO BE MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER
AT THE HOLDER’S LAST ADDRESS AS SHOWN ON THE WARRANT REGISTER.


 


16.                                 MISCELLANEOUS.


 


(A)                                  SUBJECT TO THE RESTRICTIONS ON TRANSFER SET
FORTH ON THE FIRST PAGE HEREOF, THIS WARRANT MAY BE ASSIGNED BY THE HOLDER. 
THIS WARRANT MAY NOT BE ASSIGNED BY THE COMPANY EXCEPT TO A SUCCESSOR IN THE
EVENT OF A FUNDAMENTAL TRANSACTION.  THIS WARRANT SHALL BE BINDING ON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  SUBJECT TO THE PRECEDING SENTENCE, NOTHING IN THIS WARRANT SHALL BE
CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CAUSE OF

 

10

--------------------------------------------------------------------------------


 


ACTION UNDER THIS WARRANT.  THIS WARRANT MAY BE AMENDED ONLY IN WRITING SIGNED
BY THE COMPANY AND THE HOLDER AND THEIR SUCCESSORS AND ASSIGNS.


 


(B)                                 THE COMPANY WILL NOT, BY AMENDMENT OF ITS
GOVERNING DOCUMENTS OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDER AGAINST
IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
(I) WILL NOT INCREASE THE PAR VALUE OF ANY WARRANT SHARES ABOVE THE AMOUNT
PAYABLE THEREFOR ON SUCH EXERCISE, (II) WILL TAKE ALL SUCH ACTION AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND
LEGALLY ISSUE FULLY PAID AND NONASSESSABLE WARRANT SHARES ON THE EXERCISE OF
THIS WARRANT, RESPECTIVELY, AND (III) WILL NOT CLOSE ITS SHAREHOLDER BOOKS OR
RECORDS IN ANY MANNER WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS WARRANT.


 


(C)                                  GOVERNING LAW; VENUE; WAIVER OF JURY
TRIAL.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT  SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE
TRANSACTIONS CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT
AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.  EACH
PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF ANY OF THIS WARRANT ), AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR ANY
OF THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS
OF THIS WARRANT OR ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH
ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE
ATTORNEYS

 

11

--------------------------------------------------------------------------------


 


FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION,
PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


(D)                                 THE HEADINGS HEREIN ARE FOR CONVENIENCE
ONLY, DO NOT CONSTITUTE A PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT
OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


(E)                                  IN CASE ANY ONE OR MORE OF THE PROVISIONS
OF THIS WARRANT SHALL BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY
AND ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN
GOOD FAITH TO AGREE UPON A VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A
COMMERCIALLY REASONABLE SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL
INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS WARRANT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

IMAGEWARE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: IMAGEWARE SYSTEMS, INC.

 

The undersigned is the Holder of Warrant No.                (the “Warrant”)
issued by Imageware Systems, Inc., a California corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

(a)                                  The Warrant is currently exercisable to
purchase a total of                              Warrant Shares.

 

(b)                                 The undersigned Holder hereby exercises its
right to purchase                                    Warrant Shares pursuant to
the Warrant.

 

(c)                                  The Holder intends that payment of the
Exercise Price shall be made as (check one):

 

o                                    “Cash Exercise” under Section 10

 

o                                    “Cashless Exercise” under Section 10 (if
permitted)

 

(d)                                 If the holder has elected a Cash Exercise,
the holder shall pay the sum of $                         to the Company in
accordance with the terms of the Warrant.

 

(e)                                  Pursuant to this exercise, the Company
shall deliver to the holder                                Warrant Shares in
accordance with the terms of the Warrant.

 

(f)                                    Following this exercise, the Warrant
shall be exercisable to purchase a total of                              Warrant
Shares.

 

 

 

 

 

Dated:

 

,

 

 

Name of Holder:

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the Warrant to purchase                           shares of
Common Stock and appoints                                  attorney to transfer
said right on the books of Imageware Systems, Inc. with full power of
substitution in the premises.

 

 

 

 

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder
as specified on the face of the Warrant)

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 